         2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 1 of 55

     Fill 1n this 1nformat1on to identify your case

     United States Bankruptcy Court for the:

     _ _ _ _ Distric:1 of     J,,\\
     Case number (lfknmm): _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:
                                                                     ilf Chapte, 7
                                                                     0   Chapter 11
                                                                     •
                                                                     0
                                                                         Chapter 12
                                                                         Chapter13                                                 •   Check ff this is an
                                                                                                                                       amended filing




Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these fonns use you to ask for infonnation from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the fonn uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


•iii          Identify Yourself

                                        About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1. Your fuH name

      Write Ille name that is on your   April
      government-issued picture
                                        First name                                                    Fr.it.name
      identification (for example,
      your driver's license or          Renee
      passport).                        Mtddle name                                                   Middle name

      Bring your picture                R~chey
      identification to your meeting    Last name                                                     Last name
      with the trustee.
                                        Suffix (Sr., Jr., II, 111)                                    Suffix (Sr., Jr., II, Ill)




2.    All other names you
      have used in the last 8           Fll'Stname                                                    First name
      years
      lndude your married or            Middle name                                                   Middle name
      maiden names.
                                        Last name                                                     Last name



                                        First name                                                    FtrStname


                                        Middle name                                                   Middle name


                                        Last name                                                     Last name




3.    Only the last 4 digits of
      your Social Security              XXX           xx - -7- -7- -0- 3                             XXX            xx   - ------ --
      number or federal                 OR                                                            OR
      Individual Taxpayer
      Identification number             9xx - xx               ---- ----                              9xx      -    xx       -- -- -- --
      (ITIN)

Official Fonn 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 2 of 55


Debtor 1
                April Renee Ritchey                                                                     Case number \IINIOIWI)>_ _ _ _ _ _ _ _ _ _ _ _ __
                            Middle Name




                                          About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                        D      I have not used any business names or EINs.                D      I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in              Coffee Comer
      the last 8 years                    Business name                                                     Business name

       Include trade names and
       doing business as names            Business name                                                     Business name




                                          EIN-                                                              EIN



                                          EIN                                                               EIN




s. Where you live                                                                                           tf Debtor 2 lives at a different address:


                                          640 South 3rd Ave. East
                                          Number                                                            Number




                                          Malta                                     MT        59538
                                          City                                     State     ZIP Code       City                                    State    ZIP Code

                                          Phillips
                                          County                                                            County


                                          If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                          above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                          any notices to you at this mailing address.                       any notices to this mailing address.



                                          Number                                                            Number         S1reel

                                          P.O. Box482
                                          P.O. Box                                                          P.O. Box

                                          Malta                                     MT       59538
                                          City                                     State     Z1P Code       City                                    State    ZIP Code




•· Why you are choosing                   Check one:                                                        Check one:
   this district to file for
   bankruptcy                             liD Over the last 180 days before filing this petition.
                                                 I have lived in this district longer than in any
                                                                                                            •     Over the last 180 days before filing this petition,
                                                                                                                  I have lived in this district longer than in any
                                                 other disbict.                                                   other district.

                                          D      I have another reason. Explain.                            0 I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




     Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page2
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 3 of 55


Debtor 1         April Renee Ritchey                                                                     Case number ('lln<>wn),_ _ _ _ _ _ _ _ _ _ _ __
                 Rrst Name       Middle Name




•Mil           Tell -        Court About Your Bankruptcy Case


1.     The chapter of the                      Check one. (For a IHief description of each. see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       Bankruptcy Code you                     for 8ankruplcy (Form 2010)). Also, go to lhe top of page 1 and check lhe appropriate box.
       are choosing to file
       under
                                               Ill Chapter 7
                                               •     Chapter 11

                                               D     Chapter 12

                                               D     Chapter 13


•· How you will pay the fee                    D I will pay the entire fee when I file my petition.   Please check with the derl<'s office in your
                                                     local court for more details about how you may pay. Typically, if you are paying the fee
                                                     yourself. you may pay with cash, cashier's check, or money order. If your attorney is
                                                     submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                     with a pre-printed address.

                                               •     I need to pay the fee in installments. If you choose this option, sign and attach the
                                                     Applicat;on for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                               ~ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                 less than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                 Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



••     Have you filed for
       bankruptcy within the
                                               Ill No
       last 8 years?                           • Yes.      Disbict                              When
                                                                                                        MM/ DD/YYYY
                                                                                                                          Case number


                                                           District                             When                      Case number
                                                                                                        MM/ DD/YYYY

                                                           Disbict                              When                      Case number
                                                                                                        MM/ DD/YYYY



10.    Are any bankruptcy                      Ill   No
       cases pending or being
       filed by a spouse who is                • Yes.      Deblo,                                                         Relationship to you
       not filing this case with                           District                             When                      Case number, if known
       you, or by a business                                                                            MM/DD /YYYY
       partner, or by an
       affiliate?
                                                           ~                                                              Relationship to you

                                                           District                             When                      Case number, if known
                                                                                                        MMIDOJYYYY



11.   Do you rent your                         ill No.    Go to line 12.
      residence?                               •     Yes. Has your landlord obtained an eviction judgment against you?

                                                           •   No. Go to lile 12.
                                                           •   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                               part of this bankruptcy petition.




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 4 of 55


Debtor 1
                  FlrntName
                                 --
                  April Renee Rrtchey                                                              Case number (ifknown)c._ _ _ _ _ _ _ _ _ _ _ __




•IE             "8port About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor         IZI No. Go to Part 4.
      of any full- or part-time
      business?                         •   Yes. Name and location of business
      A sole proprietOIShip is a
      business you operate as an
                                                  Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
      LLC.                                        Number       Street

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                      City                                                              ZIP Code


                                                  Check the appropriate box to describe your business:
                                                  •     H-h Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  •     Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))

                                                  •     Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  •     Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  •     None of the above


13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attadt your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
      are you a small business          any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
      debtot?
      For a definition of smaH
                                        \ti No.   I   am not fifing u_, Chap1er 11.
      business debtor, see
      11   u.s.c. § 101(510).
                                        • No. the
                                               I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                   Bankruptcy Code.

                                        • Yes. IBankruptcy
                                                 am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                            Code.


               Report if You Own or Have Any Hazardous Property or Any Property That N . - lmmedi- Attention


,._ Do you own or have any              1Z1 No
    property that poses or is
      alleged to pose a threat          •   Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                      If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or live-
      that must be fed. or a building
      that needs utr,ent repairs?
                                                  Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                             Number        Sbeet




                                                                             City                                          State   ZIP Code


 Official Fann 101                                Voluntary Petition for lndividuats Filing for Bankruptcy                                page 4
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 5 of 55


Debtor 1       April Renee Ritchey                                                                       Case number (ifllnoM!),_ _ _ _ _ _ _ _ _ _ _ _ __




                                                                        -t
               First Na'ne   Middle Name




•iii       Explaln Your Efforts to Receive a Briefing                            CIVdit counseling

                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the   court whether
   you have received a
   briefing about credit                   Youmustcheckone:                                                   You must check one:
   counseling.
                                           lill I received a briefing from an approved credit
                                               counseling -ncy within the 180 days before I
                                                                                                              •   I received a briefing from an approved credit
                                                                                                                  counseling agency within the 180 days before I
   The law requires that you                   filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I rec.eived a
   receive a briefing about a-edit             certificate of completion.                                         certificate of completion.
   counseling before you file for
                                               Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                               plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
   truthfully ch- one of the
   foNowing choices. If you
   cannot do so, you are not
                                           •   I received a briefing from an approved credit
                                               counseling agenc.y within the 180 days before I
                                                                                                              •   I received a briefing from an approved credit
   eligible to file.
                                                                                                                  counseling agency within the 180 days before I
                                               filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                               Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss Y<MX case, you
                                               you MUST file a copy of the certificate and payment                you MUST file a copy of the cel1ificate and payment
   will lose whatever filing fee
                                               plan, if any.                                                      plan, if any.
   you paid, and your a-editors
   can begin collection activities         D
   again.
                                               I certify that I asked for credit counseling                   D I certify that I asked for credit counseling
                                               services from an approved agency, but was                          services from an approved agency, but was
                                               unable to obtain those seavices during the 7                       unable to obtain those services during the 7
                                               days after I made my request, and exigent                          days -     • made my reques~ and exigent
                                               circumstances merit a 30--day temporary waiver                     circums1ances merit a 30-day temporary waiver
                                               of the requiremenL                                                 of the requirement.
                                               To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent cirrumstances                         bankruptcy, and what exigent circumstances
                                               required you to file this case.                                    required you to file this case.
                                               Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiVTng a                 dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                      You must file a certificate from the approved
                                               agency. along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                               may be dismissed.                                                  may be dismissed.
                                               Any extension of the 30--day deadJine is granted                   Any extension of the 30-day deadline is granted
                                               ooty for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                               days.                                                              days.

                                       •       I am not requinKt to receive a briefing about                 •    I am not required to receive a briefing about
                                               credit counseling because of:                                      credit counseling because of:

                                               •   Incapacity.    I have a mental illness or a mental             0   Incapacity.    I have a mental illness or a mental
                                                                  deficiency that makes me                                           deficiency that makes me
                                                                  incapable of realizing or making                                   incapable of realizing or making
                                                                  rational decisions about finances.                                 rational decisions about finances.
                                               D   Disability.   My physical disability causes me                 0   Disability.    My physical disability causes me
                                                                 to be unable to participate in a                                    to be unable to participate Ml a
                                                                 briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                 through the internet, even after I                                  through the internet, even after I
                                                                 reasonably tried to do so.                                          reasonably tried to do so.
                                               0   Active duty. I am currently on active military                 0   Active duty. I am currently on active military
                                                                 duty in a military combat zone.                                   duty in a military combat zone.
                                               If you believe you are not required to receive a                   If you believe you are not required to receive a
                                               briefing about a-edit counseling, you must file a                  briefing about credit counseling, you must fiJe a
                                               motion for waiver of credit counseling vmh the court.              motion for waiver of a-edit counseling 'ttlith the court.




Official Fonn 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         pages
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 6 of 55


Debtor 1       April Renee Ritchey                                                                                  Case number   (IIJinol.m),_ _ _ _ _ _ _ _ _ _ _ __
               First Name    MiddleNeme
                                                          """"~

•••• -..swer T1lese Q - -                                 Reporting Purposes

                                          16a. Are your debts primarily consumer debts? O>nsumerdebts are defined in 11 U.S.C. § 101(8)
11.   What kind of debts do                    as "incurred by an individual primarily for a personal, family, or househoJd purpose."
      you have?
                                                 •      No. Go to ine 16b.
                                                 D      Yes. Go to tine 17.

                                          16b.   Are your debts primarily business debts? Business debts are debls that you incurred to obtain
                                                 money for a business or investment or lhrough lhe operation of the business or investment.

                                                 •      No. Go to ine 16c.
                                                 IZI    Yes. Go to tine 17.

                                          16c. State lhe type of debts you <ME: that are not consumer debts or business debts.



      Are you filing under
11.
      Chapter7?                           •     No. I     am not fiing u_, Chapter 7. Go to line 18.
      Do you estimate that after          liZI Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                      !iii   No
      administrative expenses
      are paid that funds will be                       D      Yes
      available for distribution
      to unsecured creditors?
1a. How many creditors do                 IZI   1--49                                           D 1,000-5,000                              •   25,001-{;0,000
      you estimate that you               •     50-99                                           D 5,001-10,000                             •   50,001-100,000
      owe?                                D     100-199                                         •   10.001-25,000                          •   More than 100,000
                                          D     200-999

19.   How much do you                     •     $0-lSO,OOO                                      D $1,000,001-$10 million                   • $500,000,001-$1 billion
      estimate your assets to             0     $50,00H100,000                                  •   $10,000,001-$50 million                D $1,000,000,001-$10 billion
      be worth?                           IZI   $100,001-lSOO,OOO                               D   $50,000,001-$100 million               • $10,000,000,001-$50 billion
                                          •     $500,001-$1 million                             D   $100,000,001-$500 million              0   More than $50 billion

20.   How much do you                     D $0-l50,ooo                                          • $1,000,001-$10 milion                    D $500,000,001-$1 biUion
      estimate your liabilities           D $50,001-$100,ooo                                    D $10,000,001-lSO millon                   •   $1,000,000,001-$10 billion
      tobe?                               IZI s100,001-$5oo,ooo                                 • $50,000,001-$100 million                 D $10,000,000,001-$50 billion
                                          •     $500,001-$1 million                             • $100,000,001-lSOO million                D   More lhan $50 billion

i@fi         Sign Below
                                          I have examined lhis petition, and I dedare under penalty of pe~ury that the information provided is true and
For you                                   correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United Slates Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.

                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read lhe notice required by 11 U.S.C. § 342(b).

                                          I request relief in ac.corclance with the chapter of title 11, United             states Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                                                                                                       Jc
                                                                                                                            Signature of Debtor 2

                                                Executed on          / /   /   /   r,, /:J()/ 9
                                                                                    1
                                                                                                                            Executed on _ _ _ _ __
                                                                     MM    / DD         /YYYY                                             MM/ DO      /YYYY


 Official Foon 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                                 page6
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 7 of 55


Debtor 1     April Renee Ritchey                                                                  Case number (ifllnolm)_ _ _ _ _ _ _ _ _ _ _ _ __
             First Nama   MiddlaName




                                       I, the attorney for the debtor(s} named in this petition, declare that I have informed the debtor(s) about eligibility
For your attomey, if you are           to proceed under Chapter 7, 11, 12, or 13 of tiUe 11, United States Code, and have explained the relief
represented by one                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s}
                                       lhe notice required by 11 U.S.C. § 342{b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attomey, you do not
need to file this page.
                                       X                                                                   Date
                                           Signature of Attorney for Debtor                                               MM         DD /YYYY




                                           Printed name


                                           Finn name


                                           Number      Street




                                           co,                                                            s-              ZIP Code




                                           Contact phone _ _ _ _ _ _ _ _ _ _ _ _ __                       Email address




                                           Bar number




 Official Fann 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 8 of 55


Debtor 1     April Renee Ritchey                                                                   Case numbeq.rkoownJ_ _ _ _ _ _ _ _ _ _ _ __

              ""'""'"

For you if you are filing this        The law allows you, as an individual, to represent yourseW in bankruptcy court, but you
bankruptcy without an                 should understand that many people find it extremely difficult to represent
attorney                              themselves successfully. Because bankruptcy has long-tenn financial and legal
                                      consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not               To be successful, you must correctly fde and handle your bankruptcy case. The rules are very
need to file this page.               technical, and a mistake or inaction may affect your rights. For example, your case may be
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                      firm if your case is sefected for audit. If that happens. you could lose your right to file another
                                      case, or you may lose protections. including the benefit of lhe automatic stay.

                                      You must list all your propertY and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. If you do not list a deb~ the debt may not be discharged. If you do not list
                                      propertY or propeny claim it as exemp~ you may not be able to keep the propertY. The judge can
                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case, such as destroying or hiding propertJ, falsifying records, or lying. Individual bankruptcy
                                      cases are randomly audited to detennine if debtors have been accurate, truthful, and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                      If you decide to file without an attorney. the court expects you to follow the rules as if you had
                                      hired an attorney. The court will not treat you differently because you are filing for yoursetf. To be
                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                      be familiar with any state exemption laws that apply.

                                      Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                      consequences?

                                      •      No
                                      liit   Yes

                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                      inaccurate or incomplete, you could be fined or imprisoned?

                                      •      No
                                      liit   Yes

                                      Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                      iii!   No
                                      D      Yes. Name of Person, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                  Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                      By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                      have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                      attorney may cause me to lose my rights or propertJ if I do not property handle the case.



                                 Jc       ~ - - £ ta"lr-·
                                                    ?J
                                       Signature of Debtor 1                                             Signature of Debtor 2

                                      Date             {I U4'/,20/<J
                                                       MM/0D'/YYYY
                                                                                                         Date
                                                                                                                          MM/ DD /YYYY

                                      Contactphone     lfi..,'v,-Cj45·.4774                              Contact phone

                                   Cell phone          c./ Cw 'fl/ S ·     '-{ 7 7<.(                    Cell phone

                                      Emailaddl9SS     o.a..b chtV} S:tln ehafrno..,_/., C't..."'}1-1    Email address



 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                  page8
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 9 of 55

F1ll 1n this 1nformat1on to 1dent1fy your case


Debtor 1           April Renee Ritchey
                   FntNeme

Debtor2
                                                                   ""'"""·
(Spouse. if filing) FntN-

United States Bankruptcy Court for the: _ _ _ _ District of _ _ __
Casenumber _ _ _ _ _ _ _ _ _ _ _ _ _ __
(trkOOMl)

                                                                                                                                    0   Check if this is an
                                                                                                                                        amended filing


 Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                               12/15

 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below



     Did you pay or agrae ID pay someone who is NOT an attorney ID help you fill out bankruptcy forms?

     Gil    No
     0      Yes.     Name of p e r s o n ~ - - - - - - - - - - - - - - - - ~ · Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                              Signature (Official Form 119).




     Un- penalty of peljury, I dec:lare -         I have raad the summary and schedules filed with this declaration and
     - they are true and conect.




                                                                JC
                                                                     Signab.Jre of Debtor 2


       llale     Ir (lij,,/~0/9                                      Date _ _ _ _ __
               MM/    DD     I   YYYV                                        Will DD J   YYYY




Official Fom, 106Dec                                     Declaration About an Individual Debtor's Schedules
         2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 10 of 55

 Fill   in     this 1nformat1on to ,dentrfy your case and this f1l1ng


                        April Renee Ritchey
                        Flr&tName

 Debtor 2
 (Spouse, iffilingJ FntName                           Middle Name                   lar;tName


 United States Bankruptcy Court for the: _ _ _ _ Distrid of _ _ _ __

 Case number            _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                                                                       D Check if this is an
                                                                                                                                                          amended filing

 Official Form 106A/B
 Schedule A/B: Property                                                                                                                                                12/15
 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category. list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.

                  Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
    0        No. Go to Part 2.
    lill Yes. Where is the property?
                                                                           What is the property? Check all that apply.
                                                                                                                             Do not deduct secured Claims or exemptions. Put
                 460 South 3rd Ave.                                        Iii    Single--lamily """"                        the amount of any secured daims on Schedule D:
        1.1.                                                                                                                 Creditofs IMlo Have Claims Secured by Prope,ty.
                 Street addnEi, if avaitable, or other description
                                                                           0      Duplex or multi-unit building
                                                                           0     Condominium or cooperative                  Current value of the        Current value of the
                                                                           0      Manufactured or rool)jle home              entire property?            portion you own?
                                                                           •      Land                                       $._ _ _ 127500
                                                                                                                                     _ __                        127500
                                                                                                                                                         $._ _ _ _ __
                 Malta                           MT        59538           0      Investment property
                                                                           0     Timeshare                                   Describe the nature of your ownership
                 City                            State      ZIP Code
                                                                           •     Other _ _ _ _ _ _ _ _ __                    interest (such as fee simple, tenancy by
                                                                                                                             the entireties, or a life estate), if known.
                                                                           Who has an interest in the property? Check one.
                                                                                                                             fee simple
                 Phillips                                                  Jill De- 1 only
                 County                                                 •        Deb1Dr2only
                                                                           0     Debtor 1 and Debtor 2 only                  0   Check if this is community property
                                                                                                                                 (see instructions)
                                                                           0     At least one of the debtors and another
                                                                        Other infonnation you wish to add about this item, such as local
                                                                        property identification n1D11ber: _ _ _ _ _ _ _ _ _ _ _ __
   If you own or have more than one, list here:
                                                                       What is the property? Check all that apply.
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                       D       Single-family home                            the amount of any secured claims on Schedule D:
        1.2.                                                                                                                 Credilor.s \i\l11o Have Claims Secured by Property_
                street address, if available, or other desc.ription
                                                                       0       Duplex or multi-unit building
                                                                       D       Condominium or cooperative                    Current valuo of the        Cummt value of the
                                                                       0       Manufactured or mobile home                   entire property?            portion you own?
                                                                       •       Land                                          $._ _ _ _ __               $._ _ _ _ _ __
                                                                       0 Investment pro~
                                                                       0 Timeshare     · '.-'                                Describe the nature of your ownership
                City                            State      ZIP Code
                                                                       •       Other _ _ _ _ _ _ _ _ __                      interest (such as fee simple, tenancy by
                                                                                                                             the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                       0    DeblDr 1 only
                County                                                 •    DeblDr 2 only
                                                                       0    Debtor 1 and Debtor 2 only                       D Check if this is community property
                                                                       0    At least one of the debtors and another              ( see instructions)

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number: _ _ _ _ _ _ _ _ _ _ _ __


Official Fonn t 06NB                                                   Schedule A/8: Property                                                                    page 1
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 11 of 55
 Debtor 1          April Renee Ritchey                                                                          Case n u m b e r ( i f l m o w n ) ~ - - - - - - - - - - - - -
                      First Name     MlddleName             Last Name




                                                                        What is the property? Check all that apply.              Do not deduct secured claims or exemptions. Put

       1.3.
                                                                        D    Single-family home                                  the amount of any secured daims on Schedule D:
                                                                                                                                 CreditDfs ~ Have Claims Secured by Property.
               str&et address, if available, or other descriplion       D    Duplex or multi-ooit buik:ling
                                                                        D    Condominium or cooperative                          Current value of the       Current value of the
                                                                                                                                 entire property?           portion you own?
                                                                        D    Manufactured or mobile home
                                                                         • Land                                                  $~-----                    $._ _ _ _ __
                                                                         D   Investment property
               City                            State     ZIP Code       •• Other
                                                                           Timeshare
                                                                                 _ _ _ _ _ _ _ _ _ __
                                                                                                                                 Describe the nature of your ownership
                                                                                                                                 interest (such as fee simple, tenancy by
                                                                                                                                 the entireties, or a life es-), if known.
                                                                        Who has an      interest in the property? Check one.
                                                                        •   Debto,-1only
               County
                                                                        •   Debto,- 2 only
                                                                        •   Debto,- 1 and Debto,- 2 only                         D Check if this is community property
                                                                                                                                     (see instructions)
                                                                        D At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property idenlilication number: _ _ _ _ _ _ _ _ _ _ _ __




•M•fj           Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnciude any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executo,y Contracts and Unexpired Leases.


3. Cars, vans, trucks, lnK:lots, spo,t utility vehicles, motorcycles

   Iii!   No
   •      Yes

                                                                        Who has an interest in the property? Check one.          Do not deduct seoJred daims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D:
                                                                        D   Debto,- 1 only
                                                                                                                                 Creditors \o\lho Have Claims Secured by Property.
              Year.
                                                                        •   Debto,- 2 only
                                                                                                                                 Current value of the       Current value of the
                                                                        D   Debtor 1 and Debtor 2 only
              Approximate mileage:                                      • At.   least one of the debtors and another
                                                                                                                                 entire property?           portion you own?

              Other information:
                                                                                                                                                            $._ _ _ _ __
                                                                        D Check if this is community property (see               $~-----
                                                                            instructions)



   If you own or have more than one, desaibe here:

    3.2       Make:                                                     Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions. Put
                                                                                                                                 lhe amount of any secured claims on Schedule D:
              Model:                                                    D Debtor 1 only                                          Creditors INho Have Claims Secured by Property.
                                                                        D Debto,- 2 only
              Year:                                                                                                              Current value of the      Current value of the
                                                                        D Debtor 1 and Debtor 2 only                             entire property?          portion you own?
              Approximate mileage:                                      0   At. least one of the debtors and another
              Other infonnation:
                                                                                                                                 $._ _ _ _ _ __            $._ _ _ _ _ __
                                                                        D Check if this is community property (see
                                                                            instructions)




 Official Fonn 106A/B                                                   Schedule A/B: Property                                                                     page2
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 12 of 55
 Debtor1          April Renee Ritchey                                                                   Case number (itkn<>wll),_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle N.ime   L.astN.lme




    3.3.       Make:                                            Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put

               Model:                                           • Debtor 1      only
                                                                                                                       the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
                                                                • Debtor 2 only
               Year:
                                                                • Debtor 1 and Deb1Dr 2 only                           Current value of the       Current value of the
               Approximate mileage:                             • Af one of the debtors and another
                                                                       least
                                                                                                                       entire property?           portion you own?

               Other infonnalion:
                                                                • Check if this is community property (see             $._ _ _ _ _ __             $,_ _ _ _ _ __
                                                                     ins1ruclions)


    3.4.       Make:                                            Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put

               Model:                                           •       1
                                                                     Debklr    only
                                                                                                                       the amount of any secured claims on Schedule D:
                                                                                                                       Creditors ~ Have Claims Secured by Property.
                                                                0      2
                                                                     Debror    only
            Year:
                                                                •   Debtor 1 and Debtor 2 only                         Current value of the       Current value of the
            Approximate mileage:                                • At one the
                                                                       least        of   and another
                                                                                         debtors
                                                                                                                       entire property?           portion you own?

            Other infonnalion:
                                                                • Check if this is community property (see             $._ _ _ _ _ __             $,_ _ _ _ _ __
                                                                    instructions)




4. Watercraft, aircraft, motor homes, ATVs and other rvcreational vehicles, other vehicles, and access OIi ies
   Examples: Boats, trailers, motors, personal wateraaft, fishing vessels, snowmobiles, motorcycle accessories
   liZI   No
   •      Yes


   4.1.     Make:                                               Who has an      interest in the property? Check one.   Do not deduct secured claims or exemptions. Put

            Model:                                              • Debtor 1     only
                                                                                                                       the amount of any secured claims on Schedule D:
                                                                                                                       Credttots IIV11o Have Claims Secured by Properly.
                                                                0Deb1Dr2only
           Year:

           Other infonnalion:
                                                                • DeblDr 1 and Debtor 2     only
                                                                                                                       Currant value of the      Current value of the
                                                                0   At. least one of the debtors and another           entire property?          portion you own?


                                                                • Check if this is community p<operty (see             $,_ _ _ _ __              $
                                                                    instructions)



   If you own or have more than one, list here:

   4.2.    Make:                                                Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put

           Model:                                               • Debtor 1     only
                                                                                                                       lhe amount of any secured claims on Schedule D:
                                                                                                                       Creditors lMto Have Claims Secured by Properly.
           Year:
                                                                • DeblDr 2     only
                                                                                                                       Cummt value of the        Cunent value of the
                                                                0 Debtor and Debtor
                                                                           1              2 only
           Other infonnation:                                   • At  least one of the debtors and another
                                                                                                                       entire property?          portion you own?



                                                                • Check if this is community p,operty (see             $_ _ _ _ _ __             $,_ _ _ _ _ __
                                                                    instructions)




Official Form 106A/B                                            Schedule A/B: Property                                                                   page 3
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 13 of 55
 Debtor 1           April Renee Ritchey                                                                 Case number flfknowm, _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name      Mldde Name       La&tName




•iii&             Describe Your Personal and Household Items

                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured claims
                                                                                                                                           or exemptions.

s.   Household goods and furnishings
     Examples: Major appliances, fimiture, inens, china, kitchenware
     0      No
     liZI   Yes. Desaibe....          Washer, dryer, refrigerator, stove, microwave, table, chairs, sofa                                                   500
                                                                                                                                               $,_ _ _ _ _ _ _


7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers. scanners; music
               coUections; eleclronic devices including eel phones, cameras, media players, games
     0      No
     liZI   Yes. Describe......... 2 televisions, Acer laptop computer, HP printer                                                                      500
                                                                                                                                            $,_ _ _ _ _ _ _

a. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; o1her collections, memorabi~. collectibles
     liZI   No
     0      Yes. Describe ..                                                                                                                $,_ _ _ _ _ __

9. Equipment for sports and hobbies
     Examples: Spoils, photographic, exercise, and other h ~ equipment; bicycles, pool tables. goW dubs, skis; canoes
               and kayaks; carpentry tools; musical inslrumenls
     0      No
     liZI   Yes. Desaibe.......... bicycle
                                                                                                                                            $, ______50_
10.Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     liZI   No
     0      Yes. Desaibe......... .                                                                                                         $._ _ _ _ _ _ __

11.Clcthes
     Examples: Everyday clothes, furs, leather roats, designer wear, shoes, accessories
     0      No
     liZI   Yes. Describe .......... Everyday clothing                                                                                      $,_ _ _ _ _ __


12.Jewalry
     Examples: Everyday jewelry, costume jewelry, engagement lings, wedding lings, hei~oornjewelry, watches, gems,
                     gold, silver
     liZI   No
     0      Yes. Describe.                                                                                                                  $._ _ _ _ _ _ __

13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     liZI   No
     0      Yes. Describe ...                                                                                                               $._ _ _ _ _ __

14 Any other personal and household items you did                 not already list, including any   ~ aids you did not list

     liZI   No
     0 Yes. Give specific
                                                                                                                                           $
            infonnation ...... .

15. Add tho dollar value of all of your enbies from Part 3, including any entries for pages yo« have attached
                                                                                                                                           $
    for Part 3. Wrb that number here                                                                ...............................   -+

Official Form 106A/B                                               Schedule AIB: Property                                                               page4
          2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 14 of 55
 Debtor 1            April Renee Ritchey
                       """'""            --                                                             Casenwnber~krlown,,__ _ _ _ _ _ _ _ _ _ __




•&ii              Describe Your Financial A s -

Do you own or haw any legal or equitable inten,st in any of the following?                                                          Cummt value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions.

16.Cash
   Examples; Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   •        No
   '1)      Yes.
                                                                                                                  Cash:                         3.05
                                                                                                                                     $' - - - - - -


17.lleposils " ' -
   Examples: Checking, savings, or olher financial accounts; certificates of deposit; shares in aedit unions, brokerage houses,
             and -    similar instilutions. 11 you have multiple accounts wi1h the same inslilulion, list each.

   •        No
   liill    Yes .................... .                                         Institution name:


                                         17.1. Checking account                Bear Paw Credit Union                                 $,_ _ _ ____;___:_  378
                                         172. Oleckilg     account             Bear Paw Credit Union Savings                         $                      0
                                         17.3. Savings account                                                                       $_ _ _ _ _ __

                                         17.4. Savings account                                                                       $,_ _ _ _ __

                                         17.5. eem-.,. of deposit                                                                    $,_ _ _ _ _ __

                                         17.6. Other financial acc:ooot:                                                             $,_ _ _ _ _ __

                                         17.7. Other financial   account                                                             $,_ _ _ _ __

                                         17.8. Other financial   acc:.ount:                                                          $,_ _ _ _ __

                                         17.9. other financial   account                                                             $._ _ _ _ _ __




18. Bonds, mulual funds. or publicly traded -
    Examp/esc Bond funds, -         accounts wi1h brokerage firms, money market accounls
   liill No
   0 Yes___                              Institution or issuer name:

                                                                                                                                    $,_ _ _ _ __

                                                                                                                                    $

                                                                                                                                    $




19. Non-publiclylladad-UNl                      i - in i ~ U N I unlncorpMaled b u s i - , Including an i - i n
  an LLC, parlnenlhip, and joint venture
  liill    No                            Name of entity:                                                         % of ownership:
  0 Yes. Give specific                                                                                           0%
           information about
           them........ .
                                                                                                                 ----"'
                                                                                                                 0%
                                                                                                                 _ ;_ _ _%
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                 --'O'--'%-'----"   $,_ _ _ _ __




Official Form 106A/B                                                          Schedule A/8: Property                                            page5
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 15 of 55
 Debtor 1           April Renee Ritchey                                                              Case number{lfi<nownJ,_ _ _ _ _ _ _ _ _ _ _ __
                     First Name   Middle Name               Last Name




20. Government and corporate bonds and -                        negotiable and non-negotiable instruments
    Negotiable instruments indude personal checks, cashiers' checks, promissory notes, and money ordeB.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    liZI   No
   •       Yes. Give specific     Issuer name:
           infonnatioo about
           lhem                                                                                                                   $._ _ _ _ _ __

                                                                                                                                  $._ _ _ _ _ __
                                                                                                                                  $._ _ _ _ _ __


21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrill savings accounts, or other pension or prolit-5haring plans
   •       No
   •       Yes. List each
           account separately.    Type of account:            Institution name:

                                  401(k) or similar plan:     ________________________                                            $,_ _ _ _ _ __

                                  PenSKlll plan:
                                                               Montana PERS                                                       $._ _ _ _ _20000
                                                                                                                                              __

                                  IRA:                                                                                            $._ _ _ _ _ __

                                  Retirement acoount                                                                              $,_ _ _ _ __

                                  Keogh:                                                                                          $._ _ _ _ _ __

                                  Additional account:                                                                             $._ _ _ _ _ __

                                  Additional accotmt:                                                                             $._ _ _ _ _ __



22. Security deposits and prepaymenlS
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements 'Nith landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   iJI     No

   •       Yes                                          Institution     name or individual:
                                  Elecbic:
                                                                                                                                  $
                                  Gas:
                                                                                                                                  $
                                  Heamgoo:                                                                                        $,_ _ _ _ _ __
                                  Security deposit on   rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                   $,_ _ _ _ _ __

                                                                                                                                  $

                                                                                                                                  $

                                                                                                                                  $
                                  Rented furnib.we:
                                                                                                                                  $
                                                                                                                                  $,_ _ _ _ _ _ __


23. Annuities (A oontrad for a periodic payment of money to you, either for life or for a number of years)

   liZI    No

   •       Yes ..                 Issuer name and desaiption:
                                                                                                                                 $,_ _ _ _ _ __
                                                                                                                                 $,_ _ _ _ __
                                                                                                                                 $,_ _ _ _ __


Official Form 106A/B                                                     Schedule A/B: Property                                            page&
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 16 of 55
 Debtor 1         Apri I Renee Ritchey                                                                    Ca:se number(ifknawn),_ _ _ _ _ _ _ _ _ _ _ _ __
                    Fi.-.tNa~          Middle Name             Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(bX1).
    fiZI   No
    0      Yes
                                               Institution name and desaiplion. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                       $,_ _ _ _ __
                                                                                                                                                       $._ _ _ _ _ __
                                                                                                                                                       $._ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

    fiZI   No
    0      Yes. Give specific
           information about them ....                                                                                                             $._ _ _ _ _ __


26. Pamnts, copyrights, trademarks, trade secrets, and otha, intallectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

    fiZI   No
   0       Yes. Give specific
           information about them ..                                                                                                               $-_ _ _ _ _ __


27. Licenses, franchises, and other general intangibles
   Examples: Building pemits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   fiZI    No
   0       Yes. Give specific
           information about them ...                                                                                                              $


Money or property owed to you?                                                                                                                     Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   cfaims or exemptions.

28. Tax refunds owed to you
   fiZI    No
   D       Yes. Give specific information
                                                                                                                         Federal:             $,_ _ _ _ __
                about them, induding whether
                you already filed the returns                                                                            State:               $,_ _ _ _ __
                 and the tax years ....................... .
                                                                                                                         local·               $._ _ _ _ _ __


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, dM)fte settlement, property settlement
   liZI    No
   D       Yes. Give specific infonnation ..
                                                                                                                        Alimony:                   $
                                                                                                                        Maintenance:               $
                                                                                                                        Support                    $
                                                                                                                        Divorce settlement:        $
                                                                                                                        Property settlement        $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   fiZI    No
   D       Yes. Give specific infonnation ..
                                                                                                                                                   $



Official Form 106A/B                                                       Schedule A/B: Property                                                            page7
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 17 of 55
Debtor 1
                 April Renee Ritchey                                                                    Case number ( , t K I I O W I I , ~ - - - - - - - - - - - -
                   First Name                          Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); aedit, homeowner's, or renter's insurance

   liZI    No
   •       Yes. Name the insurance company             Company name:                                       Beneficiary:                             Surrender or refund value:
                of each policy and list its value ..
                                                                                                                                                    $._ _ _ _ _ __
                                                                                                                                                     $._ _ _ _ _ __
                                                                                                                                                     $,_ _ _ _ __

32. Any interest In property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
   liZI    No
   0       Yes. Giw, specific infonnation...
                                                                                                                                                     $_ _ _ _ _ __



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, ..,..,1oymen1 disputes, insurance daims, or rights to sue
   liZI    No
   0       Yes. llesaibe each daim. _ _ __
                                                                                                                                                     $ _ _ _ _ _ _ __


34. Other contingent and unliquidaled claims of every nature, including counterclaims of the debtor and rights
    to set off claims
   liZI    No
   D       Yes. Desaibe each claim
                                                                                                                                                     $. _ _ _ _ _ _ __




35.Any financial assets you did not already list

   liZI    No
   0       Yes. Give specific infoonation ...                                                                                                        $,_ _ _ _ _ __



36. Add the dollar value of all of your entries from Part 4. including any entries for pages you have attached
                                                                                                                                        .+                       22,558.01
    for Part 4. Write that number here ....




                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    liZI   No. Go to Part 6.
    0      Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured daims
                                                                                                                                                   or exemptions.

38. Accounts receivable or co_mmissions you already earned
    ~ No
    0      Yes. Desaibe .......
                                                                                                                                                   $,_ _ _ _ _ __

39. Office equipment, furnishings, and supplies
    Examples: BUSiness-related computas, software., modems, printers, copiers, fax machfnes, rugs, telephones. desks, chairs. etectronic devices

    ~No
    0      Yes. Desaibe ..                                                                                                                         $,_ _ _ _ _ _ __




 Official Form 106A/B                                              Schedule A/B: Property                                                                       page 8
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 18 of 55
Debtor 1          April Renee Ritchey                                                       Case number(ifkno..,n)J_ _ _ _ _ _ _ _ _ _ _ __
                     Fm Name         Mi~ Name         last Name




40. Machinery, fixturvs. equipment. supplies you use in business. and tools of your trade

   Gil     No
   D       Yes. Desaibe .....                                                                                                $ _ _ _ _ _ _ __




41. Inventory
   IJ      No
                                                                                                                             $_ _ _ _ _ _ __
   0       Yes. Desaibe ...


42. Interests in partnerships or joint ventures
   Gill    No
   0       Yes. Desaibe.......       Name of entity                                                        % of ownership:
                                                                                                           _ _ _%            $ _ _ _ _ _ _ __
                                                                                                           _ _ _%            $._ _ _ _ _ _ __
                                                                                                           _ _ _%            $._ _ _ _ _ _ __


43. Customer lists, mailing lisls, or other compilations
   iJ      No
   D       Yes. Do your lisls include personally identifiable immmation (as defined in 11 U.S.C. § 101(41A))?

                 •    No
                 •    Yes.Des.-....                                                                                          $,_ _ _ _ _ __


44.Any business-related property you did not akeady list
   iJ      No
   •       Yes. Give specific
           infonnation ___ ..... .
                                                                                                                             $

                                                                                                                             $
                                                                                                                             $

                                                                                                                             $
                                                                                                                             $
                                                                                                                              $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here                                                                              ...... + I$                         01

                  Describe Aay Fann- and Commen,ial Fishi...-- Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
    Gill   No. Go to Part 7.
    D      Yes. Go to line 47.
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             or exempt;oos

47. Fann animals
    Examples: Livestock, poullry, lann-raised fish
    IJ     No
   •       Yes
                                                                                                                                  $ _ _ _ _ _ __




 Official Fonn 106A/B                                             Schedule A/B: Property                                                  page 9
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 19 of 55
  Debtor 1           April Renee R~chey
                                         .....   _          LastN,..,e
                                                                                                             Case number(ifknown)I_ _ _ _ _ _ _ _ _ _ _ __




 48. Crop&-eilher growing or haMISled
     liZI   No
    0       Yes. Gi,., specific
            infonnation ............ .                                                                                                                      $._ _ _ _ _ _ __

 49. Fann and fishing equipment, implements, machinety, fixtures, and tools of trade
    liZI    No
    0       Yes

                                                                                                                                                            $_ _ _ _ _ _ __

 so. Fann and fishing supplies, chemicals, and feed
    liZI    No
    0       Yes ..

                                                                                                                                                            $_ _ _ _ _ _ _

 51.Any farm- and commercial fishing-mlated property you did -                        already list
    liZI    No
    0       Yes. Give specific
            information...
                                                                                                                                                            $

52. Add the dollar value of all of your entries hom Part 6, including any entries for pages you have attached
                                                                                                                                                        $
    for Part 6. Write that number here .................. _ _ __                                                                          .+

                  Describe All Property You Own or Have an •-rest in That You Did Not List Above

53. Do you have -                 property of any kind you did -          already list?
    Examplesc Seasooticl<els, a , m t r y d u b -

    liZI    No
                                                                                                                                                            $_ _ _ _ _ __
    0       Yes. Give specific
            information ..                                                                                                                                  $ _ _ _ _ _ __

                                                                                                                                                            $_ _ _ _ __


54. Add the dollar value of all of your entries from Part 7. Write that number here                                                   ...... +              $




fiff              List the Totals of Each Part of this Form

55. Part 1: Total       real...-, line 2 ..                                                                                       ............. +       $
                                                                                                                                                                  127500

56. Part 2: Total vehicles, line 5                                                        $,_ _ _ __     0

57.Part 3: Total pe,sonal and household items, line 15                                    $._ _ _ __ 1050

58.Part4: Total financial assets, line 36                                                       22008.01
                                                                                          $._ _ _ _

59. Part 5: Total business-<elaled property, line 45                                      $._ _ _ _ __   0

60. Part 6: Total      fann- and fishing-,elatad property, line 52                        $._ _ _ __     0

61. Part 7: Total other property            not listed, line 54                      +$._ _ __           0

                                                                                                 23508.01
62. Total personal property. Add 6nes 56 lhrough 61 .....................                 $                  Copy personal property total    -+     +$           23508.01


63. Total of all property on Schedule AIB. Add line 55 + line 62•.
                                                                                                                                                    I
                                                                                                                                                    $
                                                                                                                                                                151008.01


Official Form 106A/B                                                     Schedule A/B: Property                                                                   page 10
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 20 of 55

  Fdl   in   this 1nfarmatron to identify your case


   Debtor 1         April Renee Ritchey
                       Fm Name                     Middle Name               last Name

   Debtof2
   {Spouse, if filing) Fnt Name

   United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ __

   Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   (If known)
                                                                                                                                              •   Check if this is an
                                                                                                                                                  amended filing


 Official Form 106C
 Schedule C: The Property You Claim as Exempt                                                                                                               04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct infonnation.
 Using the property you listed on Schedule AIB: Property (Official Fonn 106A/B) as your source, list the property that you daim as exempt. If more
 space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
 your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempl Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit Some exemptions--------such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount


1§11              Identify the Property You Claim as Exempt

  1. Which sat of exemptions are you claiming? Check one only, even if your spouse is filing with you.
        ~    You are daiming state and -ral nonbankruptcy exm1)tions. 11 U.S.C. § 522(b)(3)
        D    You are daiming federal exemptions. 11 U.S.C. § 522(b)(2)


  2. For any property you list on Schedule NB that you claim as exempt. fill in the information below.


        Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
        Schedule AIB that I - this property                      portion you own

                                                                 Copy the value from     Check only one box for each exemption.
                                                                 ScheduleAIB

      Brief                                                                                                                       MCA 70-32-301
                             Homestead                           $127500                 0$ _ _ __
      description:
      Line from                                                                          lill 100% of fair market value, up to
      Schedule AIB:                                                                         any applicable statutory limit


      Brief                                                                                                                       MCA 2!>-13-009
      description:
                             Personal   property                                         Os _ _ __
      Line from                                                                          '21100% of fair market value, up to
      Schedule AIB:                                                                         any applicabte staMory timit

      Brief
                            PERS Pension                                                                                          MCA 2!>-13-608
      description:                                                                       0$ _ _ __
      Line from                                                                          ~ 100% of fair mark.et value, up to
      Schedule AIB:                                                                         any a~icable stabJtory limit


 3. Are you claiming a hvmesbtad dxemption of more than $170,350?
     (Subject to adjuslmenl on 4/01122 and """'Y 3 years alter Iha! for cases filed on or after the date pf adjustment.)
      ~      No
      D      Yes. Did yoo acquire the property covered by the exemption within 1,215 days before yoo filed lhis case?
             0    No
             0    Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                         page 1 of_
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 21 of 55
 Debtor 1

                             --                   ...,_                                       Case number(if'-wri)_ _ _ _ _ _ _ _ _ _ _ __




' ' ' ' Addfflonal P -
       on Schedule    AIB--
       Brief description of the property and line
                                  Ibis property
                                                      Current value of the
                                                      portion you own

                                                      Copy the value from
                                                                             Amount of the exemption you claim

                                                                             ~ only one       box for each exemplion
                                                                                                                        Specific laws that allow exemption



                                                      ScheduleMl
      Bfief                                                                                                            MCA 25--13-614
      desaiption:
                       Bear Paw Checking              $,_ _ _ __:3:.;_7=-8   0$ _ _ __
      Line from                                                              bi 100% offairmart<et value, up to
      Schedule AIB:                                                              any applicable staMory limit

      Brief
      description:
                                                      $._ _ _ _ __           0$ _ _ __
      Line from                                                              D 100% of fair ma- value, up to
      Schedule AIB:                                                              any applicable staMory 6mit


      Brief
      desaiption:                                     $~------               •   s ____
      Line from                                                              •   100% of fair market value, up to
      Schedule AIB:                                                              any applicable statutory limit

      Bfief
      desaiption:
                                                      $c......__ _ _ __      Os _ _ __
      Line from                                                              D 100%offairmar1mtvalue, upto
      Schedule AIB:                                                              any applicable staMory limit

      Brief
      desaiption:
                                                      $c__ _ _ __            • $ _ _ __
      line from                                                              D 100%offairmart<etvalue, upto
      Schedule A/B:                                                              any approcable statutory limit


      Bfief
      desaiption:                                     $'------------
                                                                             0$ _ _ __
      Line from                                                              0   100%offairma-value, upto
      Schedule A/B:                                                              any applicable statutory limit

      Bfief
      description:                                    $                      •   s _ _ __
      Line from                                                              •   100% of fair mar1ret value, up to
      Schedule AIB:                                                              any applicable statutory 6mit

      Bfief
     desaiplion:
                                                      $._ _ _ _ __           •   s ____
      Line from                                                              D 100% of fair mark.et value, up to
      Schedule AIB:                                                              any applicable staMory limit

     Bfief
     desaiptioo:
                                                      Sc....__ _ _ _ __      0$ _ _ __
     line from                                                               D 100% of fair market value, up to
     Schedule A/B:                                                               any applicable statutOJY limit

     Brief
     desaiption:
                                                      $c__ _ _ __            •   s ____
     Line from                                                               D 100% of fair market value, up to
     Schedule A/B:                                                               any applicable statutory lirrit

     Bfief                                            $c......__ _ _ __
     desaiption:                                                             0$ _ _~_
     line from                                                               •   100%offairl!l"-•alue, upto
                                                                                 any applicable statutory limit
     Schedule AIB:

     Bfief
     desaiption:                                      $._ _ _ _ __           0$ _ _ __
     Line from                                                               D 100% of fair ma-value, upto
     Schedu/e A/B:                                                               any applicable starutory lirm


Official Fonn 106C                                  Schedule C: The Property You Claim as Exempt                                        page1.._ot_
            2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 22 of 55

     Fill 1n this 1nformat1on to identify your case


     Debtor 1          April Renee Ritchey
                        FnlName

     Debtor2
     (Spouse, if filing) Fnl Mame                                                  Last Name


     United States Bankruptcy Court for the: _ _ _ _ Distrid of _ _ _ __

     Case number
     /lfknownl                                                                                                                                   D Check ii this is an
                                                                                                                                                    amended filing


     Official Form 106D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supptying correct
     information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
     additional pages, write your name and case number (if known).

    1. Do any creditors have claims secured by your property?
         D      No. Check this box and submit this fonn to the court with your other schedules. You have nothing else to report on this form.
         D      Yes. Fill in all of the infmmation betow.


1¥111               Ust All Secured Clabns
                                                                                                           Column A                      Columns               Column C
    2. List all secured claims. If a creditor has more than ooe secured daim, list the creditor separately Amount of claim               Value of collateral   Unsecured
       for each daim. If more than one creditor has a particular daim, list lhe other creditors in Part 2. Do not deduct the             that supports this    portion
       As much as possible, list the daims in alphabetical order according to the creditor's name.         value of collateral.          claim                 If any

[ ] ] Bear Paw Credtt Union                                 Describe the property that secures the claim:                  $     40000   s___1_2_7_5_oo_s._ _ _ _o


         -
         Creditor's Name
                                                            Principal residence
          201 2nd Street

                                                            As of the date you file, the claim is: Check an that apply.
                                                            •      Cootingent
          Havre                        MT 59501             •      Unliquidaled
         Ci1y                          Stale   ZIP Code
                                                            •      Disputed
      Who owes the debt? Check one.                         Nature of lien. Check all that apply.
      lil   Deblllr 1 only                                  GI     An agreement you made (such as mortgage or secured
     •      Deblllr 2 ooly                                         carloan)
     •      Debror 1 and Debi.or 2 only                     D      statutory lien (such as tax lien, mechanic's lien)
     •      At least one of the deblors and another         •      Judgment lien from a lawsuit
                                                            •      other (including a right lo offset) _ _ _ _ _ _ __
     •   Check if this claim relates to a
         community debt
      Date debt was incuned _9_/2_0_1_7_ _                  Last 4 digits of account number _ _ _ _
    22                                                                                                                           69000   $,_ _ _1_27_5_0_0$_ _ __
I    - 1 Wells Fargo Bank                                   Describe the property that secures the claim:                  $




         --
         ~•Name
                                                            Principal residence
          PO Box 14411

                                                            As of the date you file, the claim is: Check all that apply.
                                                            •      Contingent
         Des Moines                    IA      50306        •      Unliquidated
         Ci1y                          State   ZIP Code
                                                            •      Disputed
     Who        owas the debt? Check one.                   Nab.Ire of lien. Chedl: all that apply.
     •      Debtor 1 only                                   r;I"   An agreement you made (such as mortgage or secured
     0      Deblllr 2 only                                         car loan)
     •      Deblo.- 1 and Deblllr 2 ooly                    •      Statutory lien (such as tax lien, mechanic's lien)
      D     Al least one of the debtors and another         •      Judgment lien 1i"om a lawsm
                                                            •      other (induding a right to offset) _ _ _ _ _ _ __
     •  Check if this claim relates to a
        community debt
     Date debt was incurred _ _ _ __                        Last 4 digits of account number _ _ _ _

         Add the dollar value of your enbies in Column A on this page. Write that number here:                             r~=:=====J
    Official Fonn 106D                                Schedule D: Credilofs Who Have Claims Secured by Property                                       page 1 of_
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 23 of 55

Debtor 1          April Renee Ritchey                                                                           Case numberf,tknown'L__ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Mid<le Name          la.st Name



                Additional Page                                                                                           Column A               Column B                  ColumnC
                                                                                                                          Amount of claim        Value of collateral       Unsecured
                After listing any entries on this page, number them beginning with 2.3, followed                                                 that supports this        portion
                                                                                                                          Do not deduct the
                by 2.4, and so forth.                                                                                     value of collateral.   claim                     If any

                                                       Describe the property that secures the claim:                   $                         $                     $



     Nwnber            Slnlel


                                                      As of the date you file, the claim is: Check aft that apply.
                                                       ••   Contingent
                                                            u.._
                                                            Dis-
     City



 Who owes the debt? Check one.
                                                        •
                                                       Nature of lien. Check an that apply.
 •      Debtor 1 only                                  D    An agreement you made (such as mortgage or secured
 •      Debtor 2 only                                       carloan)
 •      Debtor 1 and Debtor 2 only                    •     Stabiofy lien (such as tax lien, mechanic's lien)
 •      A1 least one of the deblors and another       •     Judgment lien from a lawsuit

 •      Check if this claim relates to a
                                                      •     Other Qncluding a light ID -       _ _ _ _ _ __

        community debt

 Date debt was incuned _ _ _ __                       Last 4 digits of account numbet"" _ _ _ _


•-------
     Cra<tto(s Name
                                                      Describe the property that secures the claim:                   $,_ _ _ _ __               $c..__ _ _ _ $,_ _ __



     ......,           S1reel

                                                      As of the date you file, the claim is: Ched. all that apply.
                                                       •    Contingent

     COy                          Slate    ZIP Code
                                                      • u,.;quidated
 Who owes the debt? Check one.                        •Nature
                                                          """"""'
                                                              of lien_ Check an      apply.
                                                                                   that
 •      Debtor 1 only
                                                      • ca<loan)
                                                          An              you made (such as mortgage or secured
 •      Debtor 2 only
                                                                agreement

 D     Deblor 1 and Deblor 2 only                     •     Statutory
                                                                    lien         tax lien,
                                                                          (such as                 lten)
                                                                                            mechanics
 D     At least one of the debtors and another        •     Judgment lien from a  lawsuit

 •     Check if this claim relates to a
                                                      • Other (including a to offset) _ _ _ _ _ _ __
                                                                               right

       community debt

 Datedebtwasincuned _ _ _ __                          Last 4 digits of account number _ _ _ _

•. _______
     Cll!dtor's Name
                                                      Describe the property that secures the claim:                   $,_ _ _ _ __               $,_ _ _ _ _ _ $,_ _ __




                                                      As of the date you file, the claim is: Check all that apply.
                                                       •    Contingent
     City                        $late     ZJP Code   • Unl~uidaled
 Who        owes the debt? Check one.
                                                      •Nature
                                                          """"""'
                                                              of lien. Check all that apply.
 •     Debtor 1 only                                  D     An agreement you made (such as mortgage or secured
 •     Debtor 2 only                                        car loan)
 •     Oeblor 1 and Debtor 2 only                     •     statuk,fy lien (such as tax tien, mechanics lien)
 •     At least one of the debtors and another        •     Judgment lien from a lawsuit
                                                      •     Other (including a fight I D - _ _ _ _ _ __
 •     Check if this claim relates to a
       community debt
 Date debt was incuned _ _ _ __                       Last 4 digits of account number _ _ _ _

             Add the dollar value of yolff entries in Column A on this page. Write that number here:                  $
                                                                                                                      :=.====
                                                                                                                      ~
             tf this is the last page of your form, add the dollar value totals from all pages..
             Write that number hem:
Official Form 106D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page_ol_
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 24 of 55

 """""1

 i¥\lfd
                F.,. . . . .
                               --
               April Renee Ritchey

                List others to Be Notified for a Debt That You Already U -
                                                                                                Case numberc;tllnowrl)c...__ _ _ _ _ _ _ _ _ _ _ __




  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed In Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. ff you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.



•------------
      Name
                                                                                           On which line in Part 1 did you enter the creditor? _ _

                                                                                           Last 4 digits of account number _ _ _ _

      Number          Street




      c;iy                                                         ZIPCode


•     ~Name~-----------------------
                                                                                           On which line in Part 1 did you enter the creditor? _ _

                                                                                           Last 4 digits of account number _ _ _ _


      Number




      COy                                                         ZIPCode



•~----------
      Name
                                                                                          On which line in Part 1 did you enter the creditor? _ _

                                                                                          Last 4 digits of account number _ _ _ _

      Number         Street




     c;iy                                                         ZIPCode


•    ~Na-me
        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                          On which line in Part 1 did you enter the creditor? _ _




     -
                                                                                          Last 4 digits of account number _ _ _ _

                     Street




     c;iy                                         Stale           ZIP Code



•~----------
     Name
                                                                                          On which line in Part 1 did you enter the creditor? _ _




                    -
                                                                                          Last 4 digits of account number _ _ _ _

     Number




     c;iy                                         Stale           ZIPCode



•~----------
     Name
                                                                                          On which line in Part 1 did you enter the creditor? _ _
                                                                                          Last 4 digits of account number _ _ _ _

     Number




     c;iy                                                         ZIP Code



Official Form 106D                       Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                               page_of_
         2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 25 of 55
       Fill 1n this 1nformat1on to identify your case


       Debtor1

       DeblD.-2
                         April Renee R~chey
                          FnlNa.,.                                            ""' , ...
       (Spouse, irfiling) FnlNama                                             Last Name

       United Slates Bankruptcy Court for the: _ _ _ _ District of _ _ __

       Case number                                                                                                                                      D Check if this is an
       (lfknoWn}                                                                                                                                            amended filing


  Official Form 106E/F
  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
  List the other party to any exacutory contracts or unexpired Jaases that could result in a claim. Also list executory contracts on Schedule
  AIB: Property (Official Form 106A/B} and on Schedule G: Executory Contnlcts and Unexpired Leases (Official Form 106G). Do not include any
  creditors with partialty secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
  needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
  any additional pages, write your name and case number (if known).

 •iii                  lJst All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
         Gil No. Go to Part 2.
        •       Yes.
  2.    List all of your priority unsecured claims. If a creditor has more than one priority unserured claim, list the a-edjtor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the credttor's name. If you have more lhan two priority
        unserured claims, fiH out lhe Continuation Page of Part 1. If more than one creditor holds a partirular daim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this fonn in the instruction booklet.)
                                                                                                                                        Total claim   Priority    Nonpriority
                                                                                                                                                      amount      amount

0         =~~~~~-----------                                         Last4 digits of account number _                  _   _    _       $ _ _ _ _ _ $._ _ _ _ $,_ _ _ __




                           -
          Priority Cndtor's Name

                                                                    When was the debt incurred?




                                              -
                                                                    As of the dale you file, the claim is: Check aN that apply.
          City                                         ZIPCOde      • Contingent
                                                                    Oun-
          Who incuned the debt? Check one.
          0      Debtor 1 only
                                                                    •   llispu1ed

          0
          •
          D
          D
                 llebror 2 ooly
                 llebror 1 and llebror 2 only
                 At. least one of lhe debtolS and anolher
                                                                    0
                                                                        Domestic support  obl-
                                                                    Type of PRIORITY unsecured claim:

                                                                    0
                                                                        Taxes and certain olher debts you   C1111Je   the government
                 Check if this claim is for a community debt
                                                                    •   Claims tor death or pe,sonal inju,y whie you were
                                                                        inlDxicaled
          Is the claim subject to offset?
          •      No                                                 •   Olher.Specily _ _ _ _ _ _ _ _ __
          •      Yes

~, I ap:c,io,::;•","c=re:.,.,cc.,,:;:,caName=:------------          last4digitsofaccountnumbef' _                 _       _   _



         --
                                                                                                                                       $._ _ _ _ _ $._ _ _ _ $._ _ _ __

                                                                   When was the debt incurred?




         City

         Who incurred the debt? Check one.
         •
         0
                llebfor1001y
                Debtor 2 only
                                                                   ••   u-
                                                                   As of the date you file, the claim is: Check all that apply
                                                                    •
                                                                        o;-
                                                                        Contingent




                                                                   Type of PRIORITY unsecured claim:

         •                                                         D Domestic support obligations




                                                                        -
                llebfor 1 and Debtor 2 only
         0      At least one of 1he debtors and another            D    Taxes and certain other debts you owe lhe government

         •      Check if this claim is for a community debt
                                                                   D    Claims Jor death or pe,sonal injury while you were

         Is the claim subject to offset?                           •    Olher. Specify _ _ _ _ _ _ _ _ __
         •      No
         •      Yes


 Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1 of_
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 26 of 55


''''*
  Debtor 1          April Renee Ritchey                                                                    Case number{ll'knownJ,_ _ _ _ _ _ _ _ _ _ _ _ __
                     find Name



                    Your PRIORITY Unsecured Claims                    Continuation Page
  After listing any entries on this page, number them beginning with 2.3, followed by 2.4. and so forth.                          Total claim   Priority    Non priority
                                                                                                                                                amount      amount

D
                         -
                                                                   Last4 digits of account number _ _ _ _                        $,_ _ _ _ $ ~ - - $._ _ _ __
       Priority Creditor's Name



       .......                                                     When was the debt incurred?

                                                                   As of the date you Hie, the claim is: Check all that apply.

                                                                  •    Contingent
                                                     ZIPCOde
                                                                  •
                                                                  • -  Dispuled
       Who incurred the debt? Check one.
       •      Debtor 1 only                                        Type of PRIORITY unsecured claim:
       •      Debtor 2 only
                                                                   •   Domestic support obligalk)ns




                                                                       -
       0
       •
              Debtor 1 '"1d Debtor 2 only
                                                                   •   Taxes and certain other debts you owe the government
              At least one of the debtors and another
                                                                   •   Claims for death or personal injury white you were
       •      Check if this claim is for a community debt
                                                                   •   Other.Specify _ _ _ _ _ _ _ _ __

       Is the claim subject to offset?
       •      No
       •      Yes


•                                                                  Last4digitsofaccountnumber _ _ _ _
                                                                                                                                 $,_ _ _ _ _ $,_ _ __      $,_ _ __




       --
       Priority Cre<ilor's Name

                                                                  When was the debt incurred?

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  •    Contingent
       Cily                                 Stale                 •    U,.iquidated

       Who incurred the debt? Check.one.
                                                                  •    Disputed


       •
       •
       •
       •
              Debtor 1 only
              Debtor 2 only
              Debtor 1 '"1d Debtor 2 only
              At least one of ft1e debtors and another
                                                                  •
                                                                   0   Domestic support  obi-
                                                                  Type of PRIORITY unsecured claim:


                                                                       Taxes and certain other debts you owe the government
                                                                   D   Claims for death or personal injwy while you were
       •      Check. if this claim is for a community debt
                                                                  •
                                                                       intoxicated
                                                                       Other.Specify _ _ _ _ _ _ _ _ __

       Is the claim subject to offset?
       •      No
       •      Yes


•      Priority Creotor's Name
                                                                  Last 4 digits of account number _ _ _ _                        $._ _ _ _ _ $,_ _ __      $,_ _ _ __


                                                                  When was the debt incufflKI?

                                                                  As of the date you file, the claim is: Check all that apply.


      City


      Who incurred the debt? Check one.
       0      Deb1Dr1 only
                                            -       ZIP Code
                                                                  •
                                                                  •
                                                                  •
                                                                       Contingent
                                                                       Unliquidaled
                                                                       Dispuled


                                                                  Type of PRIORITY unsecured claim:
       0
       0
              Debtor 2 only
              Debtor 1 '"1d Debtor 2 only
                                                                  •    Domestic support obligations
                                                                  D    Taxes and certain other debts you owe the government
       D     At least one of the debtors and another
                                                                  •    Claims for dealh or personal injlaY while you 1Nere
      •       Check if this claim is for a community debt
                                                                  •
                                                                       ii 1toxicated
                                                                       Other.Specify _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      •       No
      •      Yes


Official Form 106E/F                                       Schedule Elf: Creditors Who Have Unsecured Claims                                               page_of_
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 27 of 55
 Debtor 1


f§fj                                 --
                    April Renee Ritchey

                    Ust All of Your NONPRIORITY Unsecured Clalms
                                                                                                           Case number (ifknt>wn) _ _ _ _ _ _ _ _ _ _ _ _ __




  3. Do any creditors have nonpriority unsecured claims against you?
     D No. You have nothing to report in this part.. Submit this form to the court wtth your other sdledules.
     GiJYes

  4. List allof your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured daim, list the a-editor separately for each claim. For eadl claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one aedrtor holds a particular claim, list the other creditors in Part 3.lf you have more than three non priority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total claim

EJ First State Bank                                                               Last 4 digits of account number _ _ _ _
                                                                                                                                                                          60000
                                                                                                                                                                   $_ _ _ _ __




                         -
       NOf1)riority Qedtor's Name
                                                                                  When was the debt incurred?                9/2017
       .......
       PO Box 910

       Malta
       c;iy



       Who incurred the debt? Check one.
                                                        -
                                                        MT        59538
                                                                 ZIP Code         As of the date you file, the claim is: Check aH that apply.




       ~~,only
       D      ~2ooly
       0      ~1and~2only                                                         Type of NONPRIORlTY unsecured claim:
       D      At least one of the debtors and another                             D      Student loans

       D      Check if this claim is for a community debt                         D      Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as pnortty claims
       Is the claim subject to offset?                                            •      Debts to pension or profit-sharing plans, and other similar debts
       0      No                                                                  Iii'   0111er. Specify   business loan
       D      Yes


E] CitiBank                                                                      Last 4 digits of account number             _!   ~      _!_ _!_                           1595.14
                                                                                                                                                                   $._ _ _ _ _ __




       -
       ~ Creditor's Name                                                         WIien was the debt incuned?                2016
                                                                                                                            - ----
       Box6500
                         .....
       Sioux Falls,
                                                        ....
                                                        SD        57117          As of the date you file, the claim is: Check all that apply.




       ~~,-
       Ciy

       Who incurred the debt? Check one_


       •
       •
       •
              llelllO< 2 only
              Debtor 1 and DebtOr 2 only
              At least one of the debtors and another
                                                                 ZlPC<>de
                                                                                 •
                                                                                 0
                                                                                 •

                                                                                 •
                                                                                         Contingent
                                                                                         Unliqu""'1ed
                                                                                         llispumd

                                                                                 Type of NONPRIORITY unsecured claim:

                                                                                         studentloans
                                                                                  D
       •      Check if this claim is for a community debt
                                                                                         Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
       Is the claim subject to offset?                                           •       Debts to pension   or profit-sharing plans,   and   o1her similar debts
       0      No                                                                  Iii    0111er. Specify ~cre=d~~~ca=rd~-------
       0      Yes


EJ Herbergers                                                                    Last 4 digits of account number __Q_ _§_ __.!.                  -2.                         849.84


      - -
       Nonpriorily Creditor's Name                                                                                                                                 $' - - - - - -
                                                                                 When was the debt Incurred?                 2014
       PO Box 659813                                                                                                        ----
       San Antonio                                      TX        78265
                                                                                 As of the date you file, the claim is: Check all that apply.
       c;iy                                                      ZlP Code

       Who incurred the debt? Check one.                                         •       Conlingent
                                                                                 0       Unliquida1ed
       J;l~1-                                                                    0       Disputed
       0~2on1y
       0      Deblor 1 and Debtor 2 only
                                                                                 Type of NONPRlORlTY unsecured claim:
       0      At least one of lhe debtors and another
                                                                                 0       Student loans
       •      Check if this claim is for a community debt                        0       Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
       Is the claim subject to offset?
                                                                                 0       Debts to pension or profit-sharing plans, and other similar debts
       •      No
                                                                                 D       other. specify _cred==i=t=ca=rd~--------
       0      Yes




Official Fonn 106E/F                                       Schedule Elf: Creditors Who Have Unsecured Claims                                                            page_of_
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 28 of 55
    De-1             April Renee Ritchey
                                                             ........                                         Case number{,tAnawn) _ _ _ _ _ _ _ _ _ _ _ _ __



-                    Your NONPRIORITY Unsecured Claims - Continuation Page


    Aflar listing any entries on this page, num-lhem beginning with 4.4, followed by 4.5, and so forth.                                                                 Total claim




•       Independence Bank                                                              Last 4 digits of account number _ _ _ _                                                ?
                                                                                                                                                                    $,_ _ _---'--




                         -
        Ncq:rioriy Creditor's Name
                                                                                       When was the debt incurred?               9/2017
        PO box1086
        N...-
                                                                                       As of the date you file, the claim is: Check au lhat apply.
        Malta                                             MT             59538
        City


        Who lncumtd the debt? Chedc one.
        l;l Debror 1 only
        0      Debror 2 ooly                                                           Type of NON PRIORITY unserured daim:
        •      Debror 1 and Debror 2 only
                                                                                      •       Student loans
        D      At least ooe of the debtors and another
                                                                                       D      Obligations arising out of a separation agreement or divorce that
                                                                                              yoo did not report as priority dairns
        0      Check if this claim is for a community debt
                                                                                       D      Debts to pension or profit-sharing plans, and other' similar debts
        Is the claim subject to offset?                                                Iii!   Olhe,. Specify   business loan
        0      No
        •      Yes




•       FDGL                                                                          Last 4 digits ol account numbe<           ±._ 2_ JL _J_                       $        64.18



                         -
        Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               9/2017
        PO Box 173845
        Num....
        Denver                                            co             80217
                                                                                      As of the date you file, the claim is: Check all that apply.
        City                                             .....          ZIP Code      De_,.
                                                                                      Oun...,.....,
        Who incurred the debt? Check one.
                                                                                      •       IJispuled
        ~ Debror 1 ooly
        0      Debror 2 ooly                                                          Type of NONPRIORITY unsecured claim:
        0      Debror 1 and Debror 2 only
                                                                                      •       Sb.Jdentloans
        0      At Jeast one of the debkn and another
                                                                                      0       Obligations arising out of a separation agreement or divorce that
        •      Check if this claim is for a community debt
                                                                                      0
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                               !ill    Other. specify business processing
        •      No
        0      Yes



•       Credit Bureau of Havre                                                        Last 4 digits of account number           JL JL _1_         _i_
                                                                                                                                                                    $      816.16




                        -
        Nonpriaily Credi!Dr's Name
                                                                                      When was the debt incuned?                2017-2019
       PO Box 1512
        N-be<
                                                                                      As of the date you file, the claim is: Check all that apply.
       Havre                                             MT             59501
       Cily                                              S1ale          ZIPCodo       •
                                                                                      • u....,.....,
                                                                                              Contingent

       Who incurred the debt? Check one.
                                                                                      • rn.,.-
        ~ Debror 1 only
        0      Debror 2 only                                                          Type of NONPRIORITY unserured claim:
       •       Deblor 1 and Debtor 2 only
                                                                                      •
       •      At least one of the debtors and another
                                                                                      0
                                                                                              Student loans
                                                                                              Obligations arising out of a separation   agreement or divorce lhat
       •      Check if this claim is for a community debt
                                                                                      0
                                                                                              you did not report cJS priority claims
                                                                                              Debts to pension or profit-sharing pptS, and other smilar debts
       Is the claim subject to offset?                                                !ill    Other. Specify medical bills
       •      No
       •      Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      page_of_
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 29 of 55


•if&              -- --
                  April Renee Ritchey
                                                           ........
                 List All of Your NONPRIORITY Unsecured Claims
                                                                                                          Gasenumber~koolm),_ _ _ _ _ _ _ _ _ _ _ _ __




 3. Do any creditors have nonpriority unsecured claims against you?
    D     No. You have nolhing to report in this part Submit- form to the court with your other schedules.
    !;aves
 4.. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a aeditor has more than one
     nonpriority unsecured claim, list lhe creditor separately for each daim. For each daim tisted, identify \\'hat type of daim it is. Do not tist daims already
     included in Part 1. If more than one creditor holds a partirular daim. list the other aeditors in Part 3.lf you have more than three nonpriority unsecured
     daims fill out the Continuatioo Page of Part 2.

                                                                                                                                                                Tolal claim

E] FMDH                                                                              Last 4 digits of account number~             ~ ~      _!_                          246
                                                                                                                                                              $,_ _ _ _ _ _




      - -
      Nonpoooty Cradltof's Name
                                                                                     When was the debt incurred?           2017-2019
      631 3rd St. South

      Glasgow                                         MT              59230
                                                                      ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                     •    Contingent
      Who incurred the debt? Check one.                                              •    Unliquidated
      '11   DelMo< 1 ooly                                                            •    Disputed
      D     DelMo< 2 only
      •     DelMo< 1 and Dehm< 2 only                                                Type of NONPRIORITY unsecured claim:
      D     At least one of the debtors and another                                  0    Student loans

      0     Check if this claim is for a community debt
                                                                                     D    Obligations ans.mg out of a separation agreement or divorce
                                                                                          lhat you did not report as priority claims
      Is the claim subject to offset?                                                D    Debts to pension or profit-sharing plans. and oCher similar debts
      •     No                                                                       GI   Other   -~me=d=ica=Ib=i~lls~-------
      •     Yes


EJ Credit Systems                                                                    Last 4 digits of account number
                                                                                     Whenwasthe-incuned?
                                                                                                                            _Q_ ____! _! _I_
                                                                                                                            2017-2019
                                                                                                                                                              $,_ _ _4=2-=-8-:.c4.:..._7




      - -
      Nonpnonty Crndilor's Name

      POBox875
                                                                                     As of the date you file, the claim is: CheckaU that apply.
      Helena                                          MT               59624
      Cly                                             -
      Who incuned the debt? Check one.
      '1J   Dehm< 1 only
      D     Dehm< 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
      D     Debtor 1 and Debtor 2 only
      0     At least one of the debtors and another                                  D    Student loans
                                                                                     0    Obligations arising out of a separation agreement or divoroe
      D     Check if this clain is for a community debt                                   that you did not report as priority claims

      Is the claim subject to offset?
                                                                                     D Debts to pension or profit-sharing plans, and other similar debts
      •     No
                                                                                     GI Otller.Specify_m~e=d=i=ca=l~bi=·1=1s~-------
      0     Yes


EJ City of Malta                                                                     Last 4 digits of account number        _Q_   ..Jl   _1 ~                 $ _ _ _ _ _249
                                                                                                                                                                         __




      -
      ~            Cltdor's Name
                                                                                     Whenwasthedebtincurred?                2017
                                                                                                                            -----
      PO Box 1300
                       Skeet
      Malta                                               mt           59538         As of the date you file, the claim is: Check all that apply.
                                                                      21P~

                                                                                     •    ~
      Who incurred 1he debt? Check one.
      l.l
      •
      D
      0
            Dehm< 1 only
            Dehm< 2 only
            Dehm< 1 and Dehm< 2 only
            At least one of the debtors and another
                                                                                     •
                                                                                     •    rn-
                                                                                          Uniquidated



                                                                                     Type of NONPRIORITY unsecured claim:

                                                                                     •    student loans
      D     Check if this claim is for a community debt                              0    Obligations artsing out of a separatioo agreement or divorce
                                                                                          that you did not report as priority claims
      Is the claim subject to offset?                                                0 Debts to pension or profit-sharing plans. and other Similar debts
      •     No                                                                       l.l 0111er. Specify business utilities
      •     Yes



Official Form 106E/F                                           Schedule EIF: Creditors Who Have Unsecured Claims                                                       page_of_
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 30 of 55
 Debklr 1            April Renee Ritchey
                                        ..........                                                           Casemn1ber(lf1<nownl,_ _ _ _ _ _ _ _ _ _ _ _ __



f§fj                List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsocuRKI claims against you?
     •       No. You have nothing to report in this part Submit this form to the court with your other schedules.
     !;aves
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured daim, list the creditor separately for each daim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular daim, list the other c:reditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                Totalelaim

E:]MDU                                          Last 4 digits of account number~ ..!_ _1_ ~                                                                              385.21
                                                                                                                                                               $ _ _ _ _ _ __
    --~-.-..             -,-Nam~.--------------
         . -;-,,~Cn,d;lo(~-


      -                                         When was the debt incurred?   2017
    PO Box7608

      Boise
         ""
      Who incurred the debt? Check one.
                                                         -
                                                         ID         83707
                                                                    ZJPCode         As of the date you file, the claim is: Check all that apply.




         '21   Debklr 1 only
         0     Debklr 2 only
         0     Debklr 1 and Debrot" 2 only                                          Type of NONPRIORITY unsecured claim:
         0     At least one of the debtors and another                              •      student loans

         0     Check if this claim is for a community debt
                                                                                    0      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
         Is the claim subject to offset?                                            0      Debts to pension or profit-sharing plans, and other similar debts
         0     No                                                                   Iii'   011,er_ Specify   business utilities
         0     Yes


~     Northwest Enerty
                                                                                    When      was   the-
                                                                                    Last4digitsofaccountnumber _ _ _ _
                                                                                                               incuned?      _2_0_1_;_7___
                                                                                                                                                               $- - - -38.34
                                                                                                                                                                        --



         - -
         Nonpionty Credib;s's Name

         11 East Park St.

                                                         MT          59701          As of the date you file, the claim is: Check all that apply.
         Butte
         c~                                              State      ZIPCOde
                                                                                    •      Contingent
         Who incumtd the debt? Check one.                                           0      Unliqu-

         '21   Debrot" 1 only
                                                                                    0      o;spuled

         0     DeblDc 2 only
                                                                                    Type of NONPRIORITY unsecured claim:
         D     Debtor 1 and Deblor 2 only
         •     At least one of the debtorS and another                              0      Student loans
                                                                                    0      Obligations arising out of a separation agreement or divorce
         D     Check if this claim is for a community debt                                 that you did not report as priority claims

         Is the claim subject to offset?
                                                                                    D      Debts to pension or profit-sharing plans, and other similar debts

         0     No
                                                                                    iil    011,er_ Specify   business utilities
         0     Yes

8        Phillips County
         ~            Creditor's Name
                                                                                    Last 4 digits of account number _ _ _ _                                            1711.19
                                                                                                                                                               $._ _ _ _ _ __
                                                                                    When was the debt incurmd?               _2_0:._1'--8'-----
         PO Box49
         """""
         Malla                                           MT          59538          As of the date you file, the claim is: Check all that apply.
                                                                    ZJPCode
         ""
         Who incurred the debt? Check one.
         !;I Debrot" 1 only
         •     Debrot" 2 only
         0     Debrot" 1 and Debrot" 2 only                                         Type of NONPRIORITf rured claim:
         0     At least one of lhe debtors and another
                                                                                    0      student loans             ,
         D     Check if this claim is for a community debt                          0      ObJigations arising out of a separation agreement or divorce
                                                                                           that you did not report as ~riority claims
         ts the claim subject to offset?
                                                                                    D      Debts to pension or profit-sharing plans. and other similar debts
         •     No                                                                   ~      Other. Specify    business'1akes
         0     Yes




Official Form 106E/F                                          Schedule EIF: Creditors Who Have Unsecured Claims                                                      page_of_
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 31 of 55
                April Renee Ritchey
 De-1
                             ...........                                                       Case numberflfi<nown),_ _ _ _ _ _ _ _ _ _ _ _ __



Fifi         IJst others to Be Notif"led - t a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      Big Sky Solutions                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
      POBox2420                                                         Line _ _ of (Check one):      •     Part 1: Creditors with Priority Unsecured Oaims
                    Skeet                                                                             Iii   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                        Last 4 digits of account number_!_ ~ ~ ~
      Havre
      City



      Name
                                           -
                                           Mt        59501
                                                        ZIP Code


                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                        Line _ _ of (Chee/< one/:     D     Part 1: Credijors with Priority Unsecured Claims
                                                                                                      D     Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last4digitsofaccountnumber _ _ _ _
                                                        ZIPCOde

                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                        Line        of (Checl<one/: D Part 1: Credttors with Priority Unsecured Claims
                                                                                                      •     Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last4 digits of account number _ _ _ _
      City                                              ZIPCOde

                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                        Line        of (Chee/< one/: D Part 1: Credttors with Priority Unsecured Claims
                                                                                                      D Part 2: Credttors with Nonpriority Unsecured
      """'""'                                                           Claims

                                                                        last4 digits of account number _ _ _ _
      City                                              ZIPCode

                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                        Line        of (Check one/: D Part 1: Credttors with Priority Unsecured Claims
                                                                                                      •     Part 2: Creditors with Nonpriority Unsea.ired
                                                                        Claims

                                                                        Last 4 digits of account number _ _ _ _
      City                                              ZJPC<Xie

                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                        Line        of (Check one/: D Part 1: Credttors with Priority Unsecured Claims
                    Sbeet                                                                             •     Part 2: Creditors with Nonpriority Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _         __ _
      City                                              ZIPC<Xie


                                                                        On which entry in Part 1 or Part 2 did you list the original cf&ditor?

                                                                        Line        of (Check one/: D Part 1: Credttors with Priority Unsecured Claims

      """""'                                                                                          •     Part2: Creditors with Nonpriorily Unsecured
                                                                        Claims

                                                                        Last 4 digits of account number _         __ _
      City                                              ZJPC<Xie



Official Fonn 106E/F                              Schedule Elf: Crvditors Who Have Unsecured Claims                                                page_of_
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 32 of 55


-
    Debtor 1

                               --
                April Renee Ritchey


               Add the Amounts -         Each Type of Unsecured Claim
                                                                                               Casenumber(iflcnown),_ _ _ _ _ _ _ _ _ _ _ __




    •· Tolal the amoun1s of certain ty- of unsecured claims. This information is for statistical n,po,ting purposes only. 28 U.S.C. § 159.
       Add the amounts for each type of unsecured claim.



                                                                                      Total claim


                  6a. Domestic support obligations                              6a.
    Tolalclaims                                                                       $
    from Part 1
                  6b. Taxes and certain other debts you owe the
                      government                                                6b.    $

                  6c. Claims for death or personal injury while you were
                      intoxicated                                               6c.
                                                                                       $

                  6d. Other. Add au o1her priority unsecured daims.
                      -    that amount here.                                    6d. +$



                  6e. Tolal. Add lines 6a through 6d.                           6e.
                                                                                       $




                                                                                      Total claim


                 61. Student loans                                              61.
    Total claims                                                                          $
    from Part2 6g. Obligations arising out of a separation       _.,.,ment
                     or divorce that you did not report as priority
                      claims                                                    6g.       $

                   6h. Debts to pension or profil-<1haring plans, and other
                       similar debts                                            6h.    $


                   6i. Other. Add all other nonpriority unsecured daims.
                       Vlmte thal amount here.                                  6i.   +s               66375.71


                   6j. Tolal. Add ines 6fthrough 6i.                            6j.                     66375.71
                                                                                           $




     Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page_of_
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 33 of 55

  Fill   in   this 1nformat1on to 1dent1fy your case


  Debto,               April Renee Ritchey
                       FntName

  Debto,2
  (Spouse If filing)   Fnt Name

  United States Bankruptcy Court for the: _ _ _ _ District of _ _ __

  Case number
  (If known)                                                                                                                                  •   Check if this is an
                                                                                                                                                  amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
         ~ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more exampfes of executory contracts and
         unexpired leases.



         Person or company with whom you have the conb'act or lease                                 State what the contract or lease is for


2.1
         Name

         Numllec         Slreet


         City                                State      ZJP Code

2.2
         Name

         Number          Slreet


         City                               Stale       ZJP Code

2.3




                         -
         Name


         Number


         City                               State       ZIP Code

2.4
         Name

         Numllec

         Cily                               state       ZJP Cooe

2.5
         Name

         NU.-.-

         City                               s.ate       ZJPCode



Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of_
           2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 34 of 55

 Debtor 1
                  April Renee Ritchey                                                      Case number (ifl<n<>wn,~-------------
                    FntName



 -                  AddiliDnal . . _ if Y- -        Mono Cu11bads or Leases

           Person or company with whom you have the conbact or lease                    Whal the contract or lease Is for




                        -
           Name

           Number


           City                        Slale      ZIPCode

 2.-




                        -
           Name


           Number

           Cily                        Slate       ZIPC«E


 2.




                        - -
           Name


           Number

           Cily                                    ZIP~


  2._




  2._
           Name


           Number

           Cily
                        - -                        ZIP~




                        -
           Name


           Number

           City                         Slale      ZIP~


     2.-




                        -
           Name

           Number

           City                         Slate      ZIP~


     2.-




                        -
           Name


           Number


           Cily                         Slale      ZIP~


     2.




                        -
           Name


           Number

           Cily                         Slate      ZIPC«E



                                                                                                                            page_ of
Official Form 106G                              Schedule G: Executory Contracts and Unexpired Leases                                   -
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 35 of 55

   Fill   in   this 1nformat1on to 1dent1fy your case


   Debtor 1            April Renee Ritchey
                            First Name                   Middle Name                Last Name

   Debtor2
   (Spouse, if filing) FntName                           Middle Nlnne               Last Name


   United Slates Bankruptcy Court for the: _ _ _ _ District of _ _ __

  Case number
   (If known)
                                                                                                                                               D Check if this is an
                                                                                                                                                  amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                                12/15
 Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
 are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill ft out,
 and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
 case number (if known). Answer every question.

  1. Do you have any codebtors? (Hyou are fiing a joint case, do not list either spouse as a oodebtor.)
     !;II No
      •        Yes
  2. W"rthin the last 8 years, have you lived in a community property state or territory? (Community properly states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      6!I      No. Go to ine 3.
      D        Yes. Did your spouse, fonner spouse, or legal equivalent live with you at the time?
               D     No
               0   Yes. In which commun;ty state or tenito,y did you live? _ _ _ _ _ _ _ _. RH in the name and rurrent address of that person.



                     Name ofytu spouse, fi:mla- spouse, or legal 8(JIMll'ent




                     -
                     City                                                                       ZIP Code


  J. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D~ Schedule E/F(Official Form 106E/F~ or Schedule G (Official Form 106G). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

          Column 1: Your codebtor                                                                            Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:

E]
          Name                                                                                               •   Schedule D, lme

                                                                                                             •   Schedule E/F, lme
          Number                street
                                                                                                             •   Schedule G, line

          City                                                          Slate                    ZIP Code

§]
          Name                                                                                               •   SdleduleD,hne

                                                                                                             •   Schedule E/F, line _ _ _
          N=be<                 Street
                                                                                                             •   Schedule G, line ___

          City                                                                                   ZtPCaE

§]
          -·
          _,._                  Street
                                                                                                             •
                                                                                                             •
                                                                                                             •
                                                                                                                 Schedule D, line ___
                                                                                                                 Schedule E/F, line ___




                                                                        -
                                                                                                                 Schedule G, line ___

          City                                                                                   ZIP Code



Official Form 106H                                                              Schedule H: Your Codebtors                                        page 1 of_
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 36 of 55

  Debtor 1        April Renee Ritchey                                                  Case number (If known)
                   Fm Name      Midtle Name   Lim Name



  .llli           Additional Page to Ust More Codebtors

       Column 1: Your codebtor                                                               Column 2: The cred'ltor to whom you owe the debt

                                                                                             Check all schedules that apply:
  19
        .....                                                                                 •   Schedule D, line ___




     -  Cily
                       Slreel



                                                                          ZIPCode
                                                                                              •
                                                                                              •
                                                                                                   Schedule E/F, line ___
                                                                                                  Schedule G, line ___




  EJ    Name                                                                                  •   Schedule D, line _ _ _



     -  City
                       Slreel



                                                                          ZIPCode
                                                                                              •
                                                                                              •
                                                                                                  Sdledule E/F, line ___
                                                                                                  Schedule G, line ___




 e;J    Nane                                                                                  •   Sdledule D, line ___

                                                                                              •   Sdledule E/F, line ___

        """'be<        Slreel                                                                 •   Schedule G, line _ _


        Cily                                                              ZIPCode


  ~     Name                                                                                  •   Sdledule D, line ___




       - ·-
        Cily                                                              ZIPCode
                                                                                              •
                                                                                              •
                                                                                                  Schedule E/F, line ___
                                                                                                  Schedule G, line ___




 Q                                                                                            •   Schedule D, line ___
        Name




       -City
                       street


                                                                          ZIPCode
                                                                                              D
                                                                                              •
                                                                                                  Sdledute E/F, line
                                                                                                  Schedule G, line ___




 [J
        Nane                                                                                 •    Sd1edule D, line ___

                                                                                             •    Schedule E/F, line ___


       ·-
        City
                       street



                                                  stale                   ZIPCode
                                                                                              D   Schedule G, line ___




 ~
       ·-                                                                                    •
                                                                                             •
                                                                                                  Schedule D, line ___
                                                                                                  Schedule E/F, line


       ·-- ·-
       Cly                                                                ZIPCode
                                                                                             •    Schedule G, line



 D
       Name
                                                                                             •    Sdledule D, line
                                                                                             •    Schedule EIF, line _ _
       .......         Slreel                                                                0    Schedule G, line _ _


       City                                                               ZIPCOOe




Official Form 106H                                        Schedule H: Your Codebtors                                           page_ of
                                                                                                                                          -
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 37 of 55


 Fill 111 this 1nformat1on to 1dent1fy your case


 Debtor 1          April Renee Richey
                                         .........               Last Name

 Debtor2
 {Spouse, iffiling) FirstNaima
                                         --
 United States Bankruptcy Court for the: _ _ _ _ District of _ _ __

 Case number                                                                                             Check if this is:
  (If known)
                                                                                                         •   An amended filing
                                                                                                         •   A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
Official Form 1061                                                                                           MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct infonnation. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include infonnation about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




'''*          Describe Employment
1. Fill in your employment
   information.
    H you have more lhan one job,
                                                                        Debto< 1                                           Debtor 2 or non-filing spouse


    attach a separate page with
    infolma- abool additional          Employment status            f5!i Employed                                          •     Employed
    employers.                                                      •      Not employed                                    D     Not employed

    lndude part-time, seasonal, or
    self-employed work.
                                       Occupation
                                                                  Clerk
    Occupation may indude student
    or homemaker, if it applies.
                                       Employer's name             Phillips County

                                       Employer's address          POBox360
                                                                    Number     Sb'eel:                                 Number       Street




                                                                   Malta                       MT        59538
                                                                    City                 Slate   ZIP Code              City                     Slate ZIP Code

                                       How long employed there?         11 mos                                             11 mos


•if5               Give Details -     - h l y Income
    Estimate monthly income as of the date you file this fonn. If you have nothing to report for any line, write $0 in the space. lncfude your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                     ForDebtor1         For Debtor 2 or
                                                                                                                        non-filing spouse
 2. List monthly gross wages, salaiy, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.           2.           2652.32
                                                                                                 $                           $

 3. Estimate and list monthly overtime pay.                                               3.   +$                      +     $


 4. calculate gross income. Add line 2 + line 3.                                          4.     $     2652.321              $




Official Form 1061                                             Schedule I: Your•~                                                                     page 1
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 38 of 55

                 April Renee Richey                                                                                     Gasenumber~Jcnown),_ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
                  Fnl:Nl!lme         r.ldde Name
                                                                ""'""'"
                                                                                                                    Forlleblor1        For Deblor 2 or
                                                                                                                                       non-filina spouse

   Copy line 4 here .........................................................................   ----····+ 4.        $      2652.32          $_ _ _ _ _


 5. List all payroll deductions:

    5a. Tax, -icare, and Social Security deductions                                                       5a.       $       447.37          $
    5b. Mandatory contributions for retirement plans                                                      5b.       $       209.53          $
    5c. Voluntary conbibutions for retirement plans                                                       5c.       $                       $
    5d. Required repayments of retlremant fund loans                                                      5d.       $                       $
    5e. Insurance                                                                                         5e.       $        14.41          $
    51. Domastlc support obligations                                                                      51.       $                       $

    5g. Union dues                                                                                        5g.       $                       $
    5h. Other deductions. Specify: _ _ _ _ _ _ _ _ _ _ _ _ __                                             5h.   +s                     +    $

 6. Add the payroll deductions. Add lines 5a + Sb + 5c + 5d + Se +Sf+ 5g + Sh.                             6.       $       671.31          $

 7. Calculate t-1 monthly take-home pay. Subtract line 6 lrom fine 4.                                      7.       $      1981.34          $

 8. List all other income regularly received:
    8a. Net income from _ . property and from operating a business,
        profession, or fann
        Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
                                                                                                                    $                       $
           monthly net income.                                                                            8a.
     8b. Interest and dividends                                                                           8b.       $                       $
     8c. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive
           lndude alimony, spousal support, dlild support, maintenance, divorce                                                600
                                                                                                                    $                       $
           settlement. and property          -ment.                                                       8c.
    8d. Unemployment compensation                                                                         8d.       $                       $
     8e. Social Security                                                                                  8e.       $                       $
     81. Other government assistance that you regularly receive
         Include cash assistance and the value {ff known) of any non-cash assistance
           that yoo receive. such as food stamps {benefils under the Supplemental
           Nulrilion Assistance Program) or housing subsidies.
           Specify:                                                                                       81.       $                       $

     8g. Pension or retirement income                                                                     8g.       $                       $
     8h. Other monthly income. Specify:                                                                   Sh.   +$                         +$
 g_ Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Sh.                                  9.
                                                                                                                I   $          6001         $
                                                                                                                                                             I
1o. Calculate monthly income. Add line 7 + line 9.                                                                                                                       2581.34
    Add the entries in line 1O for Debtor 1 and Debtor 2 or non-filing spouse.                            10    I   $      2581.34!+
                                                                                                                                       1
                                                                                                                                            $
                                                                                                                                                             I= E
11. Stats all other regular conbibutions to the expenses that you list in Schedule J.
    lndude contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    mends or relatives.
    Do not indude any amounts already induded in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                   11.                          +   $



                                                                                                                                                                 ~
12. Add the amount in the lastcoJumn of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and LiabiHties and Certain Statistical lnfonnatkm, if it applies                                   12.
                                                                                                                                                                         2581.34
                                                                                                                                                                 Combined
                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     Gil   No.
     0     Yes. Explain:


Official Form 1061                                                                   Schedule I: Your Income                                                         page 2
          2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 39 of 55


      F•II in this 1nformat1on to 1dent1fy your case


      Debtor 1         April Renee Ritchey
                         First Name              Mid* Name               LaslName                          Check if this is:
      Debtor 2
      (Spouse, iffiling) Forst Name              Middle Name             ts,,1Narne
                                                                                                           D An amended filing
                                                                                                           D A supplement showing postpetition chapter 13
      United States Bankruptcy Court fOr the: _ _ _ _ _ District of _ _ __                                     expenses as of the following date:
      Case number                                                                                              MM/ DD/ YYYY
      (If known)




    Official Form 106J
    Schedule .J: Your Expenses                                                                                                                               12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

-                      Describe Your Household

 1. Is this a joint case?

       6!I   No. Go to line 2.
       D     Yes. Does Deblor 2 live in a separate household?

                   D    No
                   D    Yes. Debtor 2 must file Official Form 106.l-2, Expenses for Separare Household of Debtor 2.

 2.    Do you have dependents?
       Do not list Debtor 1 and
       Debtor 2.

       Do not state the dependents'
       names.
                                               D     No
                                               Gf" Yes. Fdl out this information for
                                                   each dependent_ _ _ _ __
                                                                                       Depe:iKlem's relationship to
                                                                                       Dettor 1 or Debtor 2


                                                                                       John Ritchey
                                                                                                                                 -
                                                                                                                                 Dependent's



                                                                                                                                 10
                                                                                                                                                 Does dependent live
                                                                                                                                                 with you?

                                                                                                                                                 •
                                                                                                                                                 Gil
                                                                                                                                                       No
                                                                                                                                                       Yes

                                                                                       Olivia Ritchey                            8               •     No
                                                                                                                                                 6!I   Yes

                                                                                                                                                 • No
                                                                                                                                                 D Yes
                                                                                                                                                 • No
                                                                                                                                                 D     Yes

                                                                                                                                                 •     No
                                                                                                                                                 D     Yes

 3.    Do your expenses include
                                               Gil   No
       expenses of people -     than
       yourself and your dependents?           D     Yes


•,,,                tistimate Your Ongoing M o n t h l y ~

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chaptar 13 case to report
    expenses as of a date after the bankruptcy is filed. ff this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non--cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                             Your expenses

    4. The rental or home ownership expenses for your residence. lndude first mortgage payments and
                                                                                                                                      $                 1146
         any rent for the ground or lot.                                                                                   4.

         If not included in line 4:
         4a.    Real estate taxes                                                                                          4a.        $

         4b.    Property, homeowner's, or renter's insurance                                                               4b.        $

         4c.    Home maintenance, repair, and upkeep expenses                                                              40.        $

         4d.    Homeowner's association or condominium dues                                                                4d.        $

Official Form 106.J                                              Schedule J: Your Expenses                                                               page 1
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 40 of 55


Debio, 1           April Renee Ritchey                                                       Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name   Middle Name         Lasl Name




                                                                                                                        Your expenses

                                                                                                                        $
 5. Additional       mortgage payments for yow residence, such as home equity loans                          5.


 6.   Utilities:
      6a.    Electricity, heat, natural gas                                                                  6a.        $               130
      6b.    Water, sewer, garbage collection                                                                6b.        $                76
      6c.    Te~phone, cen phone, Internet, satellite, and cable services                                    6c.        $               145
      6d.    Other. Specify:                                                                                 6d.        $

      Food and housekeeping supplies                                                                         7.         $               550
 7.

 8. Childcare and children's education costs                                                                 8.         $                75
      Clothing, laundry, and dry cleaning                                                                    9.         $               150
 9.

10.   Personal care produces and services                                                                    10.        $               100
11.   Medical and-• expenses                                                                                  11.       $                50
12. Transportation. lndude gas, maintenance, bus or train fare.                                                         $               100
      Do not include car payments.                                                                            12.

                                                                                                              13.       $
                                                                                                                                         50
13.   Entertainment, clubs, recreation, newspapers, magazines, and books
14.   Charitable contributions and religious donations                                                        14.       $

1s_ Insurance.
      Do not include insurance deducted from your pay or induded in lines 4 or 20.

      15a. Life insurance                                                                                     15a.      $

      15b. Health insurance                                                                                   15b.      $

      1Sc. Vehicle insurance                                                                                  15c.      $
      15d. Other insurance. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                           15d.      $

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                               16.       $

17. Installment or Jene payments:
      17a. Car payments for Vehicle 1                                                                         17a.      $

      17b.   car payments for Vehide 2                                                                        17b.      $

      17c. Other. Specify:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         $

      17d. Other. Specify:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                              ""
                                                                                                              17d.      $

18. Your payments of alimony~ maintanance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Fonn 1061i                                              18.
                                                                                                                        $

19. Other payments you make to support others who do not live with you.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                 19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a.   Mortgages on other property                                                                      2oa.      $

      20b. Real estate taxes                                                                                  20b.      $

      20c. Property, homeowner's,        or renter's insurance                                                20c.      $

      20d. Maintenance. repair, and upkeep expenses                                                           20d.      $

      2oe_ Homeowner's association or condominium dues                                                        2oe.      $




Official Form 106J                                               Schedule J: Your Expenses                                              page2
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 41 of 55


Oeblo< 1
                                 --
                    April Renee Ritchey
                    ,........
                                                                                                casenumber(ifkrlown),_ _ _ _ _ _ _ _ _ _ _ __




21.    other. Specify:                                                                                         21.   +$


22.    calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                           22a    $

       22b. Copy line 22 {monthly expenses for Debtor 2). if any, from Official Form 106J-2                   22b.   $

       22c. Add line 22a and 22b. The result is your monthly expenses.
                                                                                                              =      $               2872


23. Calculate your monthly net income.
                                                                                                                      $               2572
      23a.     Copy fine 12 (your combined monthly income) from Schedule I.                                   23a.

      23b.     Copy your monthly expenses from line 22c above.                                                23b.    $               2581

      23c.     Subtract your monthly expenses from your monthly income.                                                                  9
                                                                                                              23c.
                                                                                                                         $
               The result is your monthly net income.




24.   Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or deaease because      of a modification to the teims of your mortgage?

      fill   No.
      0      Yes.     Explain here:




Official Form 106J                                           Schedule J: Your Expenses                                                page3
       2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 42 of 55


  F111 1n this 1nfor111at1on to 1dent1fy your case


  Debtor 1           April Renee Ritchey
                          Fntr.ame              .........               Last Name

  Debtor2
  (Spouse, if filing) Fim Name
                                                --
  United states Bankruptcy Court for the: _ _ _ _ Distrid of _ _ __
                                                                        Last Name




  Case number
   (If knoY.n)
                                                                                                                                     D Check ~ this is an
                                                                                                                                        amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                   04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known}. Answer every question.


•iii                Give Details About Your Marital Status and Where You Uved Before


  1. What is your cunvnt marital status?


        0    Married
        Ii!! Not mallied
  2.   During the last 3 years. have you lived anywhere other than where you live now?

        ~No
        D Yes. List all of the places you lived in the last 3 years. Do not indude where you live now.
                  Debtor 1:                                        Dates Debtor 1    Debtor 2:                                            Dates Debtor 2
                                                                   lived there                                                            lived there

                                                                                     D   Same as Debtor 1                                D   Same as Debtor 1


                                                                  From                                                                       From - - -
                   Number            Street                                              Number Street
                                                                  To                                                                         To




                   c;iy                       Stale ZIP Code                             c;iy                     state ZIP Code

                                                                                     D   Same as Debtor 1                                D   Same as Oebtot 1

                                                                                                                                             From _ __
                                                                   From
                   Number            Street                                              Number Street
                                                                   To                                                                        To




                   c;iy                       State ZIP Code                             c;iy                     State   ZIP Code


   3. Wrthin the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or tenitory? (Community property
        states and territories indude Arizona, Galifomia, Idaho, Loursiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vwsoonsin.)

        ~No
        0        Yes. Make sure you fill oot Sc/Jedu/e H: YourCodebtors (Official Form 106H).




 f§fj               Explain the Sources of Your lneome

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 1
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 43 of 55


 Debtor 1        April Renee Ritchey                                                                           Case number(if~) _ _ _ _ _ _ _ _ _ _ _ _ __
                  Fn;!Name       Mid.ta Name           L!ISl:Name




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, induding part-time activities.
     tf you are filing a joint case and you have income that you receive together, list jt only once under Debtor 1.

      i?I   No
      •     Yes. RD in the detais.

                                                              Oebtor1                                                   Debtor2

                                                              Sources of income                Gross income             Sources of income              Gross income
                                                              Check all that apply.            (before deductions and   Check all 1hat apply.          (before deductions and
                                                                                               exdusions)                                              exclusions)

             From January 1 of current year until              D    wages, commissions,                                 0   Wages, commissions,
                                                                    bonuses, tips              $                            bonuses. tips              $
             the -  you filed lo, bankrupb:y:
                                                              D     Operating a business                                D   Operating a business


             For last calendar year:                          D     wages. commissions.                                 D wages, commissions,
                                                                    bonuses, tips              $,_ _ _ __                   bonuses. tips              $,_ _ _ _ _ __
             (January 1 to December 31, - - - ~
                                               yyyy
                                                              0     Operating a business                                0   Operating a business



             For the calendar year before that                D     wages, commiSSions,                                 0   Wages, commiSsions,
                                                                    bonuses, tips                                           bonuses, tips
                                                                                               $                                                       $
             (January 1 to December 31, - - - ~
                                               yyyy
                                                              D     Operating a business                                0   Operating a business




  5. Did you     receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment. and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together. list ;t only once under Debtor 1.

     List each source and the gross income from each source separately. Do not inducte income that you listed in line 4.

     Ii{ No
     D      Yes. Fin in the details.
                                                              _,,                                                        Oeblor2

                                                             Sources of income                 Gross income from        Sources of income              Gross income from
                                                             Describe belOW'.                  each soun::e              Desaibe below.                eaehsouree
                                                                                               (before deductions and                                  (before deductions and
                                                                                               exdusions)                                              exclusions)



             From January 1 of current year until                                          $,_ _ _ _ _ _ _ - - - - - - - - - $._ _ _ _ _ __
             the -  you filed lo, bankruptcy:                                              $,_ _ _ _ _ _ - - - - - - - - $,_ _ _ _ __
                                                                                           $._ _ _ _ _ _ _ - - - - - - - - - $,_ _ _ _ __


             For last calendar year:                                                       $,_ _ _ _ _ _ - - - - - - - - $._ _ _ _ __
             (January 1 to December 31, ___J                                               $,_ _ _ _ _ _ - - - - - - - - $
                                               yyyy
                                                                                           $._ _ _ _ _ _ _ - - - - - - - - - $


             For the calendar year before that:                                            $,_ _ _ _ _ _ - - - - - - - - $
             (January 1 to December 31, _ _ J                                              $                                                       $
                                               yyyy
                                                                                           $                                                       $




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 2
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 44 of 55


Debtor 1        April Renee Ritchey                                                                Case number(ifknown),_ _ _ _ _ _ _ _ _ _ _ _ __
                 FntName        Mitkh Name           Last Name




Fifi            Ust Certain Payments You Made Before You Filed for Bankruptcy



 &.   Are either Debtor 1"s or Debtor 2"s debts primarily consumer debts?

      liZI   No. Neither Debb:>r 1 nor Delltor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                 'incurred by an individual primarily for a personal, family, or household purpose."
                 During the 90 days before you filed for bankruptcy, did you pay any cred~or a total of $6,825• or more?

                 0   No. Go to line 7.

                 0   Yes. List below each aedilor to \Nham you paid a total of $6,825* or more in one or more payments and the
                          total amount you paid that aeditor. Do not include payments for domestic support obligations, such as
                          child support aoo alimony. Also, do not indude payments to an attorney for this bankruptcy case.
                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      0      Yes. Delltor 1 or Debtor 2 or both have primarily consumer debls.
                 During the 90 days before you filed for bankruptcy, did you pay any aeditor a total of $600 or mor'e?

                 0   No. Goto line 7.

                 0   Yes. List below each aeditorto v.t1om you paid a total of$600 or more and the total amount you paid that
                          credoor. Do not indude payments for domestic support obligations, suet, as dlild support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                     Dates of      Tot.al amount paid       Amount you stiB owe        Was this payment for ...
                                                                     payment



                      Creditor's Name
                                                                                   $,_ _ _ _ _ _ _ $._ _ _ _ _ __
                                                                                                                                       •   Mortgage

                                                                                                                                       •   Car

                                                                                                                                       •   Credit card

                                                                                                                                       D Loan repayment
                                                                                                                                       0   Suppliers or vendors


                      City                   s...        ZIP Cooe
                                                                                                                                       •   ett,e, _ _ _ __




                      Creditor's Name
                                                                                   $,_ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                       •   Mortgage
                                                                                                                                       Dear
                                                                                                                                       •   Credit card

                                                                                                                                       0   Loan repayment

                                                                                                                                       D Suppliers or vendors
                                                                                                                                       D Other _ _ _ __
                      City                   S1ale       ZIPCode




                                                                                   $_ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                       •   Mortgage
                      Creditor's Name
                                                                                                                                       •   Car

                                                                                                                                       •   Cmditcard

                                                                                                                                       •   Loan repayment

                                                                                                                                       0   Suppliers or vendors


                      City                   Stale       ZIP Code                                                                      • Ott>e, - - - -

Official Fom, 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page3
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 45 of 55


Debtor 1        April Renee Ritchey                                                                Case number (ifl<nOW11),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F.-s!Nsme      Midde Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, induding one for a business you operate as a sole proprietor. 11 U.S.C. § 101. lndude payments for domestic support obligations,
     such as child support and alimony.

     6!i   No
     D     Yes. List all payments to an insider.
                                                                       Dates of     Total amount     Amount you still    Reason for this payment
                                                                       payment      pakl             owe

                                                                                   $._ _ _ __ $._ _ _ __
            Insider's Name




                                               state   ZIP COde


                                                                                   $._ _ _ __ $._ _ _ __




            --
            c;iy                               state   ZIP Code



 a. Within 1 year before you filed for bankruptcy. did you make any payments or transfer any property on account of a debt that benefited
    an Insider?
     Include payments on debts guaranteed or cosigned by an insider.

     6!i   No
     D     Yes. List all payments that benefited an insider.

                                                                     Dates of       Total amount     Amount you still    Reason for this payment
                                                                     payment        paid             owe                 Include creditor's name

                                                                                   $._ _ _ _ _ $_ _ _ __




            Cly                                state   ZIP Code




                                                                                   $._ _ _ _ $ ~ - - -
            Insider's Name




            -            Slreel




            Cly                                S1a1e   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 46 of 55


Debtor 1        April Renee Ritchey                                                                           Case number ( i f l < r l o w n ) ~ - - - - - - - - - - - - -
                 Frsl:Name         Middle Mime
                                                          ""'-

Hill            Identify Legal Actl- Repossessions, and Foreclosures
  9. W'll:hin 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, sman daims actions, divorces. collection suits, paternity ad.ions, support or custody modifications,
     and contract disputes.

     •     No
     Gil   Yes. Fill in the d_ls_
                                                                    Nature of the case                  Court or agency                                   status of the case

                                                                Forclosure
                                                                                                        Montana 17th Judicial District
            c...... Independence Bank v.                                                               Court Name
                                                                                                                                                         D       Pending

            April Ritchey                                                                                                                                D       On appeal

                                                                                                       Number"   Street                                  lilJI   Concluded

            Case number      DV18-36                                                                    Malta                         MT       59538
                             ---------                                                                 C<,-                   Slate    ZlPCode




            Case title,_ _ _ _ _ _ _ _ _ __
                                                                                                       CourlN-
                                                                                                                                                         •       Pending

                                                                                                                                                         D       On appeal

                                                                                                       N...-     Street                                  0       Concluded

            Case number
                                                                                                       Cly                    Slate    ZIPCode


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached. seized, or levied?
     Check all that apply and fill in the detatls below.

     D     No. Go to line 11.
     •     Yes. RH in the information below.

                                                                              Describe the property                                     Date           Value of the property




                 Credlor's Name                                                                                                                        $~----


                                                                             ~ n what happened

                                                                              0   Property was repossessed.
                                                                              0   Property was loredosed.
                                                                              0   Property was garnished.
                 Cly                             Stale   ZIPCode              0   Property was attached, seized, or levied.
                                                                             Describe the property                                     Date             Value of the proPffll



                                                                                                                                                       $._ _ _ __
                 Creditor's Name




                                                                             Explain what happened


                                                                             D    Property was repossessed.
                                                                             D    Property was foreclosed.

                C<,-                             State   ZIP Code
                                                                             D    Property was garnished.
                                                                             D    Property was allached, seized, or levied.



Official Form 107                                  S-.nent of Financial Affairs for Individuals Filing for Bankruptcy                                              pages
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 47 of 55


Debtor 1           April Renee Ritchey                                                                        Case number (R1<n<>wnJ,_ _ _ _ _ _ _ _ _ _ _ _ __
                    FrstNsme          Mllide Name            Last N"""s




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     611    No
     0      Yes. Fill in the details.

                                                                      Describe the action the creditor took                       Date action      Amount
                                                                                                                                  wastaken
            Creditor's Name


                                                                                                                                                   $,_ _ _ _ __
            Number      Stmel.




            Ci1y                              Stale   ZIP Code        Last 4 digits of account number. XXXX-_ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian. or another official?
     •      No
     0      Yes


fiffj              Ust Certain Gifts and Conbibutlons

  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a 1otal value of more than $600 per person?
     fill   No
     •      Yes. Fill in the details for each gift.



             ...........
             Gifts with a total value of more than $600               Describe the gifts                                          Dates you gave
                                                                                                                                  the gifts
                                                                                                                                                      Value




                                                                                                                                                     $,_ _ _ __
            Person   to Ytlhorn You Gave the Gift

                                                                                                                                                     $,_ _ _ __




            --
            City                              Slate   ZIP Code


            Person's relationship to you




            ...........
            Gifts with a total value of more than $600                Describe the gifts                                          Dates you gave
                                                                                                                                  the gifts
                                                                                                                                                     Value



                                                                                                                                                     $._ _ _ __
            Per..ori to Wham You Gave the Gift

                                                                                                                                                     $ _ _ _ __




            --
            Cily                              Stale   ZIP Code


            Person's relationship to you _ _ _ __



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankl'UIIIIIY                              page 6
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 48 of 55

 Debtor 1              April Renee Ritchey                                                                        Case numberc;r1cnown1,_ _ _ _ _ _ _ _ _ _ _ _ __
                        Fiw!Name           Midlle Name




     14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

         lill   No
         D      Yes. Fin in the details for each gill or conlribution.

                  Gifts or conbibutions to charities                   Describe what you contributed                                       Date you             Value
                  that total more than $600                                                                                                contributed



                                                                                                                                                                $._ _ _ __
                Charity's Name


                                                                                                                                                                $,_ _ _ __


                NWlber     Street




                Cily                       ZJPCode




 -                      Ust ee.tain Losses

     15. Wrthin 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft. fire, o111er
        disaster, or gambling?

         5f     No
        0       Yes. Fill in the details.

                 Describe the property you lost and
                 how the loss occumtd
                                                                       Describe any insurance coverage for the lo$$

                                                                      lndude the amount that insurance has paid. list pending insurance
                                                                      daims on line 33 of Schedule AIB: Properly.
                                                                                                                                          ....
                                                                                                                                          Date of your      Value of property
                                                                                                                                                            lost



                                                                                                                                                                $,_ _ _ __




119                    Ust Certain Payments or Transfers

     16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
         you consulted about seeking bankruptcy or preparing a bankruptcy petition?
         lndude any attorneys, bankruptcy petition preparen., or aedit counseling agencies for seJVices required in your bankruptcy.

        Iii!   No
        •      Yes. Fin in the      _ils_
                                                                      Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                          transfer was
                Pefsoo \II/ho Was Paid                                                                                                    made


                N!Mnber    Street                                                                                                                           $._ _ _ __


                                                                                                                                                            $
                Cily                         Sl8le       ZIPCode


                Email or website address


                Per.DI Who Mads the Payment, if Not You



Official Form 107                                          Statement of Financial Affair.1 for Individuals Filing for Bankruptcy                                    page7
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 49 of 55


Debtor 1       April Renee Ritchey                                                                            Case number (ifknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   FntName          Middle Name              Last Name




                                                                     Description and value of any property transfened               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who   was Paid
                                                                                                                                                          $._ _ _ __

            N1n1ber    street
                                                                                                                                                          $,_ _ _ __



            City                         state    ZIP COde




            Email or website address


            Person Who Made lhe Payment, if Not You



 11. Within 1 year before you filed for bankruptcy, did you or any-one else acting on your behalf pay or transfar any property to anyone who
     promised to help you deal with yo,. Cl8ditols or to make payments to your credilols?
     Do not indude any payment or transfer that you listed on line 16.

     Gf No
     0     Yes. Fiff in the details.

                                                                     Description and value of any property b'ansfened               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
            Peraon Who Was Paid

                                                                                                                                                          $,_ _ __
            Niinber     Street


                                                                                                                                                          $._ _ _ __

            City                         State    ZIP Code

 1s. Within 2 years before you filed for bankruptcy, did you sell, trade, or othelWise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both oobight transfers and bcmsfers made as seoority (such as the granting of a security interest or mortgage on your property).
     Do not indude gifts and transfers that you have already listed on this statement.
     Gf No
     •     Yes. Fill in the delalls.
                                                                     Description and value of property       Describe any property or payments received      Date transfer
                                                                     transfened                              or debts paid in exchange                       was made

            PeJson Who Received Transfer


            _..,.      S1reel




            City                         Slate    ZIP COde


            Person's relationship 10 you _ _ _ _ __




            --
            Person Who Received Transfer




            City                         Stale    ZIPCOde

            Person's relationship lo you _ _ _ _ __


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
     2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 50 of 55


Debtor 1         April Renee Ritchey                                                                         Case number ( i f / m o w n ) ~ - - - - - - - - - - - - -
                    FnltNmne                               LIISfName




  19. Within 10 years before        vou
                                 filed for bankruptcy, did you transfer any property to a self"5ettled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

     Iii!   No
     •      Yes. Fill in the details.

                                                                   Description and value of the property transferred                                       Date transfer
                                                                                                                                                           was made


            Name of lrust _ _ _ _ _ _ _ _ __




f §f:d List            Certain Flnanclal Acco1111ts, • ~ Safa Deposit Boxes, and Storage Units

  20. W-dhin 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit.
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     till   No
     0      Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or       Date account was       Last balance befont
                                                                                                       Instrument               closed, sold, moved,   closing or transfer
                                                                                                                                or- transfumKI


             Name of Anancial Institution
                                                                   xxxx-_ -          -     -           0   Checking                                    $._ _ _ __


             ·--                                                                                       D Savings
                                                                                                       0Moneyma,.et
                                                                                                       Oe-..ge
             cny                        Slate   ZIP Code
                                                                                                       • """"·---
                                                                   XXXX-_ _ _ _                        •   Checking                                    $
                                                                                                       •
             --
             Cily                       Slate   ZIP Code
                                                                                                           Savings

                                                                                                       0Moneyma,...
                                                                                                       •   Brokerage
                                                                                                       • 0111e,,____
 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     Iii No
     0      Yes. Fill in the details.
                                                                  Who else had access    to It?                   Describe the contents                       Do you stifl
                                                                                                                                                              have It?

                                                                                                                                                              •   No
             Name of FWtaneial hdHution                                                                                                                       •   Yes



            ·--                                                  ·- -....
                                                                 City

             Cily                       Stale   ZIPCOde



Official Fonn 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page9
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 51 of 55


Debtor 1         April Renee R~chey                                                                                          Case number (,11mown,l_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    FntName                                       L<IStNllme




22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    E!I     No
    •      Yes. F.U in the -ils.
                                                                          Who else has or had access to it?                      Describe 'Iha contents                Ooyou still
                                                                                                                                                                       have It?


                                                                                                                                                                        • No
             Nilme of Storage Facility                                                                                                                                  • Yes
             --                                                           .............
                                                                          CllyState ZIP Code


             City



            •
                                          -             ZIPCGde


fIf                  Identify Pn,perty Y- Hold or Conni for Someane S -
  23. Do you hold or control any property- someone else owns? Include any property you borrowed from, are storing lot",
     or hold in trust for someone.
     6' No
     •      Yes. Fill in the details.
                                                                         Where is the property?                                  Describe the property              Value


                                                                                                                                                                    $,_ _ __




             --
             Owr.r's Name

                                                                        Number     Street




                                                                        Clly                            Slate     ZIP Code
             Clly                         State         ZIP Code




ilii·E --- -                                      111
                                                        - -• - -
  For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statules or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operatB, or
     utiHze it or used to own, operate, or utilize it, Including disposal sites.
     Hazardous matetial means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar tenn.

  Report all notices, releases, and proceedings -                               you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law'?

     ii!I   No
     •      Yes. Fill in the -ils.
                                                                          Governmental unit                           Environmental law. ifyou know it             Date of notice




            --
            Nameorsne                                                    Gowa1111.e.l1alunH




                                                                        ·--
                                                                         Clly                  state   ZIP Code



                                         .....      ZIP~




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 52 of 55


Deb1m 1          April Renee Ritchey                                                                        Case number (if/mown),_ _ _ _ _ _ _ _ _ _ _ _ __
                   FRtName      MidcleName              L,..IN,,,me




 25. Haw you notified any go,,emmenlal unit of any release of hazaldous material?

     Gt No
     D Yes. Fill in the details.
                                                                GoYammenlal unit                        Environmental law, if you know it                    Date of notice




             --                                                -- .....
             Maine of site




                                                                                        ,..,,_
                                    State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     li!I   No
    •       Yes. Fill in the details.
                                                                                                                                                              Status of the
                                                                  Court or agency                            Nature of the case
                                                                                                                                                              case

            Case title,_ _ _ _ _ _ _ _ _ __

                                                                  Cowl Name
                                                                                                                                                              •    Pending

                                                                                                                                                              •    On appeal

                                                                                                                                                              •    Concluded


            Case number                                           Clly                Stale   ZIPCode



ff ifM              Give Details About YDIII"" Bech                      or Con11 • :ctlOll• lo Any Bt•lnas•
 27. Within 4 years before you filed for bankruptcyy did you own a business or have any of the following connections to any business?
            Gf A sole proprietor or self-employed in a - • profession, or other activity, either full-time o, part-time
            • A member of a limited liability company (LLC) or limited liability partnership (LLP)
            D A partner in a partnership
            • An officer, director, or managing executive of a corporation
            D    An _ , _ of at least 5% of the voting or equity securities of a corporation

     0      No. None of the allow applies. Go lo Part 12.
     D Yes. Check all that apply allow and fill in the details below for each business.
                                                                  Describe the nature of the business                      Employer Identification number

             .............
             Coffee Comer
                                                                coffee shop
                                                                                                                            Do not include Social Security number or 111N •




             ·--
             101 1st St East                                                                                               EIN: _ _          _______

                                                                  Name of accountant or bookkeeper                         Dates business existed



             Malta                   MT      59538                                                                          From20.!I__ To 2018
             CRy                    .,_      ZIPC..

                                                                  Describe the nature of the business                      Employer Identification number

             .............                                                                                                  Do not Include Social Security number or 111N •




             ·--
                                                                                                                           EIN: _ _          _______

                                                                  Name of accountant or bookkeeper                         Dates business existed



                                                                                                                            From                To
                                    Stale    ZIP Code


Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 11
    2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 53 of 55


Debtor 1
                  FntName   ........
                April Renee Ritchey
                                                 Last Name
                                                                                                  Case number(ff1rnawn~------------



                                                                                                            EmplOyer Identification number
                                                         Describe the nature of the business

            .....,_ .....                                                                                   Do not include Social Security number or mN .




           --
                                                                                                            EIN: _ _ _ _ _ _ _ _ _

                                                         Name of accountant or bookkeeper                   Dates buSiness existed




                                                                                                            From     _ _ _ To
           City                ...,_    ZIPCode




 28. Within 2 years before you filed for bankruptcy. did you give a financial statement to anyone about your business? Include all financial
     instibJlions, creditors, or other parties.

     •     No
     li!I Yes. FiR in Ille -Is below.



           ---
           First State Bank

           PO Box 910
                                                             9/2017
                                                         -/DD/YYYY




           Malta               MT       59538
           City                .....    ZIPCom




      I have read the answers on this Statement of Financial Affairs and any attachments, and I -lare under penalty of petjury that Ille
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                      X
                                                                          Signature of Debtor 2



           """' I I/((p I.;){)/ CJ                                        Date _ _ _ __

      Did you attach additional pages to Your S1atement of Financial Affairs for Individuals Filing for Bankruptcy (Dflicial Form 107)?

      0     No
      0     Yes



      Did you pay or -      to pay someone who is not an attorney to help you fiH out bankruptcy forms?
      •    No
      D Yes. Name o f - ~ - - - - - - - - - - - - - - - - - - - - · Attach the Bankruptcy Pelition Preparers Nofice.
                                                                                                      Declaration. and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 12
        2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 54 of 55

Fill in this information to identify your case

Debtor 1          April Renee Ritchey
                   Fnt Name                 Middle Name                last Name

Debtor 2
(Spouse, iffiling) First Name               Middle Name


United States Bankruptcy Court for the: _ _ _ _ District of _ _ __

Case number                                                                                                                              D     Check if this is an
 (lfknovm)                                                                                                                                     amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                          1211s

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  •   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known}.

  fifi              List Your Creditors Who Have Secured Claims

      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
         infonnation below.

           Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the pl'operty
                                                                                   secures a debt?                                   as exempt on Schedule C?

         Cred~ors B
         name:     ear p aw Cr:ed't
                                 1
                                    Umon
                                      .                                            D Surrender the property.                         •   No
                                                                                   0   Retain the property and redeem it.            !:!!Yes
         Description of second mortgage on residence
         property
                                                                                   0   Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   611 Retain the property and [explain]: continue
                                                                                       Payments

         Credoor's
         name:     Wells        Fargo Bank
                                                                                   D Surrender the property.                         •   No
                                                                                   0 Retain the property and redeem it.              6!1ves
         Description of
         property
                                                                                   D Retain the property and enter into a
         securing debt:                                                                Reaffirmation Agreement.
                                                                                   611 Retain the property and [explain]: continue
                                                                                       payments

         Creditor's
         name:
                                                                                   D Surrender the property.                         •   No

         Description of
                                                                                   D Retain the property and redeem it.              •   Yes

         property
                                                                                   D Retain the property and enter into a
         securing debt:                                                                R(;:d#fim,ation Agreement.
                                                                                   D Retain the property and [explain]: _ _ __

         Creditor's
         name:
                                                                                   D Surra_, the property.                           • No
         Description of
                                                                                   D Retain the property and redeem it.              • Yes
         property
                                                                                   0   Retain the property and enter into a
         securing debt                                                                 Reaffitmaoon Agreement.
                                                                                   D Retain the property and [explain]: _ _ __


  Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
      2:19-bk-61188-BPH Doc#: 1 Filed: 11/29/19 Entered: 11/29/19 11:34:54 Page 55 of 55

 Debtor 1          April Renee Ritchey                                                       Case number (If known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   Fm Name



 f&f #             List Your Unexpired Personal Pro..-S, Leases

  For any unexpired pe,sonal properq, lease that you lismd in Schedule G: Executo,y Contracts and Unexpired Leases (Official Form 1066),
  fill in the information - · Do not list real estate leases. lln"1cplred leases an> leases that an> still in - ~ the lease period has not yet
  e - . You may assume an unexpired personal properq, lease if the bustee does not assume iL 11 U.S.C. § 365(pK2).

        Describe your unexpiled personal property leases                                                          Will the lease be assumed?

       Lessor's name:                                                                                            0No

       Desaiption of leased
                                                                                                                 •   Yes
       property:


       Lessor's name:                                                                                            0No

       Description of leased
                                                                                                                 • Yes
       property:


       Lessor's name:                                                                                            • No
       Desaiption of leased                                                                                      • Yes
       property:


       Lessor's name:                                                                                            0No
                                                                                                                 • Yes
       Desaiption of leased
       property:


       Lessor's name:                                                                                            • No
       Desaiption of leased
                                                                                                                 • Yes
       property:


       Lessor's name:                                                                                           •    No

       Desaiption of leased
                                                                                                                •    Yes

       property:



       Lessor's name:                                                                                           • No
       Desaiption of leased
                                                                                                                • Yes
       property:




Id±                Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


                                                           Jc
                                                                Signature of Debtor 2


      Date   /   i// (f /    .;){)I   9                         Date
                                                                       ~M~M~/~DD~/~yyyy=~-
             MM/    DD   I   YYYY




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                          page 2
